Exhibit 10.1

 

 

$4,000,000,000 5-YEAR FOURTH AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

dated as of March 19, 2019

among

VALERO ENERGY CORPORATION,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

CITIBANK, N.A.,

as Syndication Agent

and

BANK OF AMERICA, N.A.,

THE BANK OF NOVA SCOTIA,

BARCLAYS BANK PLC,

MIZUHO BANK, LTD.,

MUFG BANK, LTD.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A., CITIBANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF

NOVA SCOTIA, BARCLAYS BANK PLC, MIZUHO BANK, LTD., MUFG BANK, LTD.

and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   Article I DEFINITIONS      1  

Section 1.01

    

Defined Terms

     1  

Section 1.02

    

Classification of Loans and Borrowings

     23  

Section 1.03

    

Terms Generally

     23  

Section 1.04

    

Accounting Terms; GAAP

     24  

Section 1.05

    

Letter of Credit Amounts

     24  

Section 1.06

    

Interest Rates; LIBOR Notification

     25   Article II THE CREDITS      25  

Section 2.01

    

Commitments

     25  

Section 2.02

    

Commitment Increase

     25  

Section 2.03

    

[Reserved]

     27  

Section 2.04

    

Loans and Borrowings

     27  

Section 2.05

    

Requests for Borrowings

     28  

Section 2.06

    

Letters of Credit

     28  

Section 2.07

    

Funding of Borrowings

     34  

Section 2.08

    

Interest Elections

     35  

Section 2.09

    

Termination and Reduction of Commitments

     36  

Section 2.10

    

Repayment of Loans; Evidence of Debt

     37  

Section 2.11

    

Prepayment of Loans

     37  

Section 2.12

    

Fees

     38  

Section 2.13

    

Interest

     40  

Section 2.14

    

Alternate Rate of Interest

     40  

Section 2.15

    

Increased Costs

     41  

Section 2.16

    

Break Funding Payments

     43  

Section 2.17

    

Taxes

     43  

Section 2.18

    

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     47  

Section 2.19

    

Mitigation Obligations; Replacement of Lenders

     49  

Section 2.20

    

Illegality

     50  

Section 2.21

    

Extension of Maturity Date

     50  

Section 2.22

    

Defaulting Lenders

     51   Article III REPRESENTATIONS AND WARRANTIES      53  

Section 3.01

    

Organization; Powers

     53  

 

-i-



--------------------------------------------------------------------------------

Section 3.02

    

Authorization; Enforceability

     53  

Section 3.03

    

Governmental Approvals; No Conflicts

     53  

Section 3.04

    

Financial Condition

     54  

Section 3.05

    

Environmental Matters

     54  

Section 3.06

    

No Default

     54  

Section 3.07

    

Investment Company Status

     54  

Section 3.08

    

Taxes

     54  

Section 3.09

    

ERISA

     54  

Section 3.10

    

Disclosure

     55  

Section 3.11

    

Anti-Corruption Laws and Sanctions; Use of Proceeds

     55  

Section 3.12

    

EEA Financial Institutions

     56   Article IV CONDITIONS      56  

Section 4.01

    

Revolving Effective Date

     56  

Section 4.02

    

Each Credit Event

     57   Article V AFFIRMATIVE COVENANTS      58  

Section 5.01

    

Financial Statements and Other Information

     58  

Section 5.02

    

Notices of Material Events

     60  

Section 5.03

    

Existence; Conduct of Business

     60  

Section 5.04

    

Payment of Obligations

     60  

Section 5.05

    

Maintenance of Properties; Insurance

     61  

Section 5.06

    

Books and Records; Inspection Rights

     61  

Section 5.07

    

Compliance with Laws

     61  

Section 5.08

    

Use of Proceeds

     61   Article VI NEGATIVE COVENANTS      61  

Section 6.01

    

Indebtedness

     61  

Section 6.02

    

Liens

     62  

Section 6.03

    

Fundamental Changes

     63  

Section 6.04

    

Hedging Agreements

     64  

Section 6.05

    

Transactions with Affiliates

     64   Article VII EVENTS OF DEFAULT      65   Article VIII THE
ADMINISTRATIVE AGENT      67  

Section 8.01

    

Authorization and Action

     67  

Section 8.02

    

Administrative Agent’s Reliance, Indemnification, Etc.

     69  

 

-ii-



--------------------------------------------------------------------------------

Section 8.03

    

The Administrative Agent Individually

     71  

Section 8.04

    

Successor Administrative Agent

     71  

Section 8.05

    

Acknowledgements of Lenders and Issuing Banks

     72  

Section 8.06

    

Certain ERISA Matters

     73   Article IX MISCELLANEOUS      74  

Section 9.01

    

Notices

     74  

Section 9.02

    

Waivers; Amendments

     77  

Section 9.03

    

Expenses; Indemnity; Damage Waiver

     79  

Section 9.04

    

Successors and Assigns

     80  

Section 9.05

    

Survival

     84  

Section 9.06

    

Counterparts; Integration; Effectiveness; Electronic Execution

     84  

Section 9.07

    

Severability

     85  

Section 9.08

    

Right of Setoff

     85  

Section 9.09

    

Governing Law; Jurisdiction; Consent to Service of Process

     85  

Section 9.10

    

Waiver of Jury Trial

     86  

Section 9.11

    

Headings

     86  

Section 9.12

    

Confidentiality

     86  

Section 9.13

    

Interest Rate Limitation

     88  

Section 9.14

    

USA PATRIOT Act

     88  

Section 9.15

    

No Fiduciary Duty, etc.

     88  

Section 9.16

    

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     89  

Section 9.17

    

Currency Conversion; Judgment Currency

     90  

Section 9.18

    

Amendment and Restatement

     90  

Section 9.19

    

Assignment and Reallocation of Commitments, Etc.

     90  

SCHEDULES:

 

Schedule 1.01    – Pricing Schedule Schedule 2.01    – Commitments Schedule 2.06
   – Outstanding Letters of Credit Schedule 6.01    – Existing Indebtedness of
Subsidiaries Schedule 6.02(j)    – Existing Liens

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A    – Form of Assignment and Assumption Exhibit B    – Form of Notice
of Commitment Increase Exhibit C    – Form of Borrowing Request Exhibit D    –
Form of Promissory Note Exhibit E-1 – E-4    – Form of Tax Compliance
Certificates

 

 

-iv-



--------------------------------------------------------------------------------

$4,000,000,000 5-YEAR FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT,
dated as of March 19, 2019 (as amended, supplemented or otherwise modified from
time to time, the “Agreement”), among VALERO ENERGY CORPORATION, the LENDERS
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIBANK,
N.A., as Syndication Agent, and BANK OF AMERICA, N.A., THE BANK OF NOVA SCOTIA,
BARCLAYS BANK PLC, MIZUHO BANK, LTD., MUFG BANK, LTD and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Co-Documentation Agents.

WHEREAS, the parties hereto have agreed to amend and restate that certain
$3,000,000,000 5-Year Third Amended and Restated Revolving Credit Agreement,
dated as of November 12, 2015 (as amended, supplemented or otherwise modified
prior to the date hereof, the “Existing Revolving Credit Agreement”), among the
Borrower, the financial institutions party thereto as lenders, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other Persons from time to time
party thereto.

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Act” has the meaning set forth in Section 9.14.

“Adjusted Consolidated Net Debt” means, at any date, Consolidated Net Debt less
the principal amount of Hybrid Equity Securities in an aggregate amount not to
exceed 15% of Total Capitalization.

“Adjusted LIBO Rate” means, with respect to any Interest Period, an interest
rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to
(a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

-1-



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the introductory paragraphs hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1.00% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available at such time for such
one month Interest Period, the Interpolated Rate) at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate, respectively. If the Alternate Base Rate
is being used as an alternate rate of interest pursuant to Section 2.14, then
the Alternate Base Rate shall be the greater of clauses (a) and (b) above and
shall be determined without reference to clause (c) above. For the avoidance of
doubt, if the Alternate Base Rate as determined pursuant to the foregoing would
be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Parties” has the meaning set forth in Section 9.01(d)(iii).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that, in the
case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth on the Pricing Schedule under the
caption “ABR Margin,” “LIBOR Margin” or “Facility Fee”, as the case may be,
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt.

“Approved Currency” means (i) dollars, Canadian Dollars, Pounds Sterling, Euros,
Mexican Pesos and, subject to the consent of each Issuing Bank (acting in its
sole discretion), Peruvian Soles (provided that, without limiting the foregoing
consent requirement, any Letter of Credit denominated in Peruvian Soles may
provide, at the option of the Issuing Bank, that drawings presented by the
beneficiary thereunder be paid in dollars based upon the Peruvian central bank
exchange rate at the time of payment) and (ii) any additional currencies
determined after the Revolving Effective Date by mutual agreement of the
Borrower, the Administrative Agent (such approval not to be unreasonably
withheld, conditioned or delayed ) and the applicable Issuing Bank; provided
that each such currency is a lawful currency that is readily available, freely
transferable and not restricted, able to be converted into dollars and available
in the London interbank deposit market.

 

-2-



--------------------------------------------------------------------------------

“Approved Electronic Platform” has the meaning assigned to it in
Section 9.01(d)(i).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form (including electronic
records generated by the use of an electronic platform) reasonably approved by
the Administrative Agent.

“Availability Period” means the period from and including the Revolving
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business or assets appointed for it, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such capacity or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment
or has had any order for relief in such proceeding entered in respect thereof;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

-3-



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any ERISA Affiliate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Valero Energy Corporation, a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.05.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP. Notwithstanding the foregoing or any other provision
contained herein or any other Loan Document, any lease (or similar arrangement)
that would have been characterized, classified or reclassified as an operating
lease in accordance with GAAP prior to the date of the Borrower’s adoption of
Accounting Standards Codification 842 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations)
(whether or not such lease was in effect on such date) shall not constitute a
Capital Lease Obligation, and any such lease shall be, for all purposes of this
Agreement, treated as though it were reflected on the Borrower’s consolidated
financial statements in the same manner as an operating lease would have been
reflected prior to Borrower’s adoption of Accounting Standards Codification 842.

 

-4-



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $250,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) money market
accounts or funds with or issued by Qualified Issuers; (e) short term debt
obligations of an issuer rated at least BBB by S&P or Baa2 by Moody’s, and
maturing within thirty days from the date of acquisition; (f) repurchase
obligations with a term of not more than 90 days for underlying securities of
the types described in clause (a) above entered into with any bank meeting the
qualifications specified in clause (b) above; and (g) solely with respect to a
Subsidiary which is incorporated or organized under the laws of a jurisdiction
outside of the United States, in addition to the investments described in
clauses (a) through (f) of this definition, substantially similar investments
denominated in foreign currencies (including similarly capitalized foreign
banks).

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower (excluding, however,
any such person or group entitled to report such ownership on Schedule 13G in
accordance with Rule 13d-1(b)(1) or (2)); or (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the board of directors of the Borrower
nor (ii) appointed by directors so nominated.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Person that becomes a Lender after the date hereof, such later
date on which such Person becomes a Lender under this Agreement) of (a) the
adoption of or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender or any Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd- Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith or in the implementation thereof
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, implemented or issued.

 

-5-



--------------------------------------------------------------------------------

“CI Lender” has the meaning set forth in Section 2.02(a).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” means, collectively, Bank of America, N.A., The Bank
of Nova Scotia, Barclays Bank PLC, Mizuho Bank, Ltd., MUFG Bank, Ltd. and Wells
Fargo Bank, National Association, each in its capacity as a co-documentation
agent for the Lenders hereunder.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum potential aggregate amount of
such Lender’s Credit Exposure hereunder, as such commitment may be (a) modified
from time to time pursuant to Section 2.02, (b) reduced from time to time
pursuant to Section 2.09, or (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable. The aggregate amount of the Lenders’ Commitments on the Revolving
Effective Date is $4,000,000,000.

“Commitment Increase” has the meaning set forth in Section 2.02(a).

“Commitment Increase Effective Date” has the meaning set forth in
Section 2.02(b).

“Communications” has the meaning set forth in Section 9.01(d)(iii).

“Competitor” means (a) any Person who is primarily engaged in businesses of the
type primarily conducted by the Borrower and its Subsidiaries and (b) any
Affiliate of a Person identified in clause (a) above (it being agreed that an
investment firm or other financial institution shall not be deemed to Control a
Person described in clause (a) above merely as a result of owning a minority
interest in such Person if it does not otherwise Control such Person).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Lenders” has the meaning set forth in Section 2.21(b).

“Consolidated Net Debt” means, at any date, the Indebtedness of the Borrower and
its Subsidiaries less the aggregate amount of (a) cash and Cash Equivalents held
by the Borrower and its Subsidiaries at such date and (b) cash and Cash
Equivalents that have been deposited in a trust account or account created or
pledged for the sole benefit of the holders of any Indebtedness of the Borrower
or its Subsidiaries that has been defeased pursuant to such deposit and the
other applicable terms of the instrument governing such Indebtedness, in each
case determined on a consolidated basis in accordance with GAAP.

 

-6-



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, on any date, the aggregate amount of
assets (less applicable accumulated depreciation, depletion and amortization and
other reserves and other properly deductible items) of the Borrower and its
Subsidiaries, minus (a) all current liabilities of the Borrower and its
Subsidiaries (excluding current maturities of long-term debt) and (b) all
goodwill of the Borrower and its Subsidiaries, all of the foregoing determined
on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” means for the Borrower at any date the Net Worth of the
Borrower and its Subsidiaries as of such date determined on a consolidated basis
in accordance with GAAP.

“Consolidated Total Assets” means, at any date, the aggregate total assets of
the Borrower and its Subsidiaries, determined on a consolidated basis as of such
date in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

“Credit Party” means the Administrative Agent, any Issuing Bank or any Lender
and “Credit Parties” shall be the collective reference to all of them.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, as reasonably determined by the Administrative Agent
in consultation with the Borrower, any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by
such Lender hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Borrower, the Administrative Agent or any Issuing Bank, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations as of the date of certification) to fund prospective Loans
and

 

-7-



--------------------------------------------------------------------------------

participations in Letters of Credit under this Agreement; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Borrower’s, the Administrative Agent’s or the requesting Issuing Bank’s, as
applicable, receipt of such certification in form and substance reasonably
satisfactory to the Borrower, the Administrative Agent or the requesting Issuing
Bank, as applicable, and the Administrative Agent, or (d) has, or has a direct
or indirect parent company that has, become the subject of a (i) Bankruptcy
Event or (ii) a Bail-In Action.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any Hedging Agreement.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental and intellectual property matters (a) disclosed in (i) the
Borrower’s report on Form 10-K for the fiscal year ended December 31, 2018 and
(ii) the Borrower’s reports on Form 8-K filed during the period from and
including the financial statements referred to in the foregoing clause (i) to
but excluding the date that is two Business Days prior to the Revolving
Effective Date, in each case as filed with the Securities and Exchange
Commission, or (b) otherwise disclosed in writing to the Administrative Agent
for the benefit of the Lenders prior to the execution and delivery of this
Agreement.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the statutory division of any Delaware LLC (the “Dividing
Person”) into two or more Delaware LLCs pursuant to Section 18-217 of the
Delaware Limited Liability Company Act.

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in dollars, such amount, and (b) if such amount
is expressed in an Approved Currency other than dollars, the equivalent of such
amount in dollars as determined by the Administrative Agent or the Issuing Bank,
as applicable, at such time on the basis of the Spot Rate for the purchase of
dollars with such Approved Currency.

“dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

-8-



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means (a) a Lender, (b) a commercial bank, an insurance
company, a commercial finance company or a company engaged in making commercial
loans, in each case, which, together with its Affiliates, has a combined capital
and surplus in excess of $500,000,000, (c) any Affiliate of a Lender, (d) an
Approved Fund, (e) any other Person that is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and that extends
credit or makes or purchases loans in the ordinary course of its business or
(f) if an Event of Default of the type described in clauses (a), (b), (h) or
(i) of Article VII has occurred and is continuing, any other Person, other than,
in each case, (i) a Defaulting Lender, (ii) the Borrower or any Subsidiary or
other Affiliate of the Borrower, (iii) a Competitor or (iv) a natural person (or
a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

-9-



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (c) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, other than a
standard termination under Section 4041(b) of ERISA; (d) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (f) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Euros” means the lawful currency of the European Union.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Subsidiary Debt” means (i) unsecured Indebtedness of Subsidiaries
existing on the Revolving Effective Date and described on Schedule 6.01, (ii)
Unsecured Acquisition Debt, (iii) refinancings, extensions, renewals, or
refundings of any Indebtedness permitted by clauses (i) and (ii) above; provided
that the principal amount thereof is not increased, (iv) intercompany
Indebtedness that is owed by a Subsidiary to, and Guarantees of intercompany
debt issued by such Subsidiary of debt of, the Borrower or another wholly owned
Subsidiary, (v) amounts owing pursuant to Securitization Transactions and
(vi) to the extent that a Subsidiary has provided a Guarantee of the Borrower’s
Indebtedness and other obligations existing pursuant to this Agreement, such
Subsidiary’s Indebtedness that is pari passu with (or subordinate to) the
Indebtedness and other obligations existing pursuant to this Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are Other Connection Taxes, (b) in the case of any Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a

 

-10-



--------------------------------------------------------------------------------

Loan, Letter of Credit or Commitment or otherwise under any Loan Document
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan, Letter of Credit or Commitment or becomes a party to this
Agreement (other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17(a), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(e) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Existing Lender” has the meaning set forth in Section 9.19.

“Existing Revolving Credit Agreement” has the meaning set forth in the
introductory paragraphs hereto.

“Extension Confirmation Date” has the meaning set forth in Section 2.21(b).

“Extension Effective Date” has the meaning set forth in Section 2.21(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, financial vice president, treasurer or controller of the Borrower.

“Fiscal Quarter” means a fiscal quarter of the Borrower, ending on the last day
of March, June, September or December of each year.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

-11-



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Borrower or any of its Subsidiaries or a financing
vehicle of the Borrower or any of its Subsidiaries, other than common stock,
that meet the following criteria: (a) (i) the Borrower demonstrates that such
securities are classified, at the time they are issued, as possessing a minimum
of “intermediate equity content” by S&P and “Basket C equity credit” by Moody’s
(or the equivalent classifications then in effect by such agencies) and (ii) on
such determination date such securities are classified as possessing a minimum
of “intermediate equity content” by S&P or “Basket C equity credit” by Moody’s
(or the equivalent classifications then in effect by such agencies) and (b) such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the obligations of
the Borrower under this Agreement. As used in this definition, “mandatory
redemption” shall not include conversion of a security into common stock.

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.

 

-12-



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (d) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; provided that the amount of any
Indebtedness of such Person which constitutes Indebtedness of such Person solely
by reason of this clause (d) shall not for purposes of this Agreement exceed the
greater of the book value or the fair market value of the properties subject to
such Lien, (e) all Guarantees by such Person of Indebtedness of others, (f) all
Capital Lease Obligations of such Person, (g) all obligations of such Person in
respect of bankers’ acceptances, and (h) all non-contingent obligations (and,
for purposes of Section 6.02, all contingent obligations) of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit or similar instrument. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning set forth in 0.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information” has the meaning set forth in Section 3.10(a).

“Information Memorandum” means the Confidential Information Memorandum dated
February 2019 relating to the Borrower and the Transactions.

“Initial Maturity Date” means March 19, 2024.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, and the Maturity
Date.

 

-13-



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending one week thereafter or on
the numerically corresponding day in the calendar month that is one, two, three
or six months thereafter (or, with the consent of each Lender, such other
periods for which LIBO Rates are available at the time the Borrowing Request for
such Eurodollar Borrowing is made), in each case as the Borrower may elect;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) except in the case of an Interest Period of less
than one months’ duration, any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made, and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment Grade Rating” means a rating of senior long-term unsecured debt
securities of the Borrower without any third-party credit enhancement of
(i) BBB- or higher by S&P or (ii) Baa3 or higher by Moody’s.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Citibank, N.A., Bank of
America, N.A., The Bank of Nova Scotia, Barclays Bank PLC, Mizuho Bank, Ltd.,
MUFG Bank, Ltd. and Wells Fargo Bank, National Association, each in its capacity
as an issuer of Letters of Credit hereunder, and each successor in such capacity
as provided in Section 2.06(i). Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to the “Issuing Bank” in connection with a Letter of Credit or
other matter shall be deemed to be a reference to the relevant Issuing Bank with
respect thereto.

“Joint Lead Arrangers” means, collectively, JPMorgan Chase Bank, N.A., Citibank,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, The Bank of Nova
Scotia, Barclays Bank PLC, Mizuho Bank, Ltd., MUFG Bank, Ltd., and Wells Fargo
Securities, LLC, each in its capacity as a Joint Lead Arranger and Joint
Bookrunner hereunder.

 

-14-



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.05. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. For purposes of determining the LC Exposure
hereunder at any time, the undrawn amount of any Letter of Credit denominated in
an Approved Currency other than dollars or the amount of any unreimbursed LC
Disbursement in respect of any Letter of Credit denominated in an Approved
Currency other than dollars shall, as of any date, be determined pursuant to
Section 1.05(b).

“LC Sublimit” means $2,400,000,000.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.02 or pursuant to an
Assignment and Assumption or otherwise, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or otherwise.
Unless the context otherwise requires, the term “Lenders” includes each Issuing
Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the letters of credit outstanding under the Existing Revolving Credit
Agreement to the extent provided in Section 2.06(k).

“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of the Letter of Credit Commitment (a) for each of (i) JPMorgan
Chase Bank, N.A., (ii) Citibank, N.A., (iii) Bank of America, N.A., (iv) The
Bank of Nova Scotia, (v) Barclays Bank PLC, (vi) Mizuho Bank, Ltd., (vii) MUFG
Bank, Ltd. and (viii) Wells Fargo Bank, National Association, is $300,000,000,
and (b) for any other Lender that is an Issuing Bank, is the amount agreed to in
writing by such Issuing Bank as its Letter of Credit Commitment hereunder; or if
an Issuing Bank has entered into an Assignment and Assumption or has otherwise
assumed a Letter of Credit Commitment after the Revolving Effective Date, the
amount set forth for such Issuing Bank as its Letter of Credit Commitment in the
Register maintained by the Administrative Agent. The Letter of Credit Commitment
of an Issuing Bank may be modified from time to time by agreement between such
Issuing Bank and the Borrower, and notice to the Administrative Agent.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided, that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

 

-15-



--------------------------------------------------------------------------------

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars) for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means (a) this Agreement, (b) the Notes, if any, (c) the one or
more fee letters entered into in connection with or anticipation of this
Agreement and (d) any amendment, supplement or other document modifying the
foregoing.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, or (b) the ability of the Borrower to perform any
of its obligations under this Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Indebtedness that constitutes Project Financing) or Derivatives
Obligations of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $100,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

“Material Subsidiary” means, at any time, each Subsidiary other than (a) any
Project Financing Subsidiary and (b) any Subsidiary satisfying both of the
following conditions: (i) the Net Tangible Assets of which do not represent 5%
or more of Consolidated Net Tangible Assets for the period of four Fiscal
Quarters most recently ended and (ii) that does not own Equity Interests of any
Material Subsidiary.

 

-16-



--------------------------------------------------------------------------------

“Maturity Date” means the Initial Maturity Date, as such date may be extended
pursuant to Section 2.21 to the corresponding day in each year thereafter;
provided that with respect to any Non-Consenting Lender, the Maturity Date shall
not be so extended; provided, further, in each case, that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Mexican Pesos” shall mean the lawful currency of Mexico.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereof.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Tangible Assets” means, on any date, with respect to any Subsidiary, the
aggregate amount of assets (less applicable accumulated depreciation, depletion
and amortization and other reserves and other properly deductible items) of such
Subsidiary, minus (a) all current liabilities of such Subsidiary (excluding
current maturities of long-term debt) and (b) all goodwill of such Subsidiary,
all determined in accordance with GAAP.

“Net Worth” of the Borrower means at any time, without duplication, the sum of
its capital stock, additional paid in capital, retained earnings, and any other
account which, in accordance with GAAP, constitutes stockholders’ equity, less
treasury stock; provided that “Net Worth” shall not include the liquidation
value of any Preferred Equity Interests.

“New Funds Amount” has the meaning set forth in Section 2.02(d)(i).

“Non-Consenting Lenders” has the meaning set forth in Section 2.21(b).

“Note” has the meaning set forth in Section 2.10(e).

“Notice of Commitment Increase” has the meaning set forth in Section 2.02(b).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

-17-



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient (or an agent
or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan, Letter of Credit or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning set forth in Section 9.04(c)(i).

“Participant Register” has the meaning set forth Section 9.04(c)(ii).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Peruvian Soles” means the lawful currency of Peru.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Preferred Equity Interest” means any Equity Interest that, by its terms (or the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event or circumstance either
(a) matures, (b) is redeemable (whether mandatorily or otherwise) at the option
of the holder thereof for any consideration other than shares of common stock or
(c) is convertible or exchangeable for Indebtedness or other Preferred Equity
Interests, in each case, in whole or in part, on or prior to the date that is
one year after the earlier of (i) the Maturity Date or (ii) the date on which
the Loans have been paid in full, the Commitments have terminated, all Letters
of Credit have expired or terminated and all LC Disbursements have been
reimbursed.

 

-18-



--------------------------------------------------------------------------------

“Pricing Schedule” means the Pricing Schedule attached hereto as Schedule 1.01.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Any change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Project Financing” means any Indebtedness that is incurred to finance or
refinance the acquisition, improvement, installation, design, engineering,
construction, development, completion, maintenance, operation, securitization or
monetization, in respect of all or any portion of any project, any group of
projects, or any asset related thereto, and any guaranty with respect thereto,
other than such portion of such Indebtedness or guaranty (contingent or
otherwise) that is at any time recourse to or obligates the Borrower or any
Subsidiary (other than a Project Financing Subsidiary) in any way, or subjects
any property or asset of the Borrower or any Subsidiary (other than a Project
Financing Subsidiary), directly or indirectly, contingently or otherwise, to the
satisfaction thereof (excluding any obligation to make a capital contribution to
a Project Financing Subsidiary to the extent not otherwise prohibited
hereunder).

“Project Financing Subsidiary” means any Subsidiary of the Borrower whose
principal purpose is to incur Project Financing and own and operate its
permitted assets or to become a direct or indirect partner, member or other
equity participant or owner in a Person so created, and substantially all the
assets of such Subsidiary are limited to (a) those assets for which the
acquisition, improvement, installation, design, engineering, construction,
development, completion, maintenance, operation, securitization or monetization
is being financed in whole or in part by one or more Project Financings, or
(b) the equity in, Indebtedness or other obligations of, one or more other such
Subsidiaries or Persons, or (c) proceeds of a substantially concurrent offering
of capital stock of the Borrower, or assets acquired with such proceeds, or
(d) capital contributions from minority shareholders other than the Borrower or
a Subsidiary, or assets acquired with such capital contributions.

“Projections” has the meaning set forth in Section 3.10(a).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

-19-



--------------------------------------------------------------------------------

“Qualified Issuer” means any commercial bank (a) which has capital and surplus
in excess of $250,000,000 and (b) the outstanding long-term debt securities of
which are rated at least A by S&P or at least A2 by Moody’s, or carry an
equivalent rating by a nationally recognized rating agency if both of the two
named rating agencies cease publishing ratings of investments.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reducing Percentage Lender” has the meaning set forth in Section 2.02(d)(ii).

“Reduction Amount” has the meaning set forth in Section 2.02(d)(iii).

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, subject to Section 2.22, at any time, Lenders having
Credit Exposures and unused Commitments representing more than 50% of the sum of
the total Credit Exposures and unused Commitments at such time.

“Responsible Officer” means the Chief Executive Officer, President, Chief
Financial Officer, Treasurer, General Counsel, or any Executive Vice President
of the Borrower.

“Revaluation Date” means, with respect to any Letter of Credit denominated in a
foreign currency, each of the following: (a) the date on which any Borrowing
Request is submitted hereunder; (b) the date of any Borrowing; (c) the date on
which any Letter of Credit is issued, amended, renewed or extended; (d) the
first Business Day of each calendar month; (e) the date of any termination or
reduction of the Commitments, the LC Sublimit or any Issuing Bank’s Letter of
Credit Commitment; (f) the date of any amendment of any Letter of Credit that
has the effect of changing the face amount thereof; and (g) any Business Day
determined by the Administrative Agent in its discretion at any time when an
Event of Default has occurred and is continuing.

“Revolving Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereof.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, by the European Union or any European Union member state in which the
Borrower or any of its Subsidiaries operates or conducts business, or by Her
Majesty’s Treasury of the United Kingdom, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons.

 

-20-



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Securitization Transaction” means any transaction in which the Borrower or a
Subsidiary sells or otherwise transfers any accounts receivable (whether now
existing or arising in the future) and any assets related thereto including,
without limitation, all books and records relating to such accounts receivable,
all collateral securing such accounts receivable, all contracts and all
Guarantees or other obligations in respect of such accounts receivable, rights
with respect to returned goods the sale or lease of which gave rise to such
accounts receivable, insurance thereon, proceeds of all of the foregoing and
lockboxes and bank accounts into which collections thereon are deposited, and
other assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable (a) to one or more third party
purchasers or (b) to a special purpose entity that borrows against such accounts
receivable (or undivided interests therein) and related assets or issues
securities payable from (or representing interests in) payments in respect of
such accounts receivable and related assets or sells such accounts receivable
(or undivided interests therein) and related assets to one or more third party
purchasers, whether or not amounts received in connection with the sale or other
transfer of such accounts receivable and related assets to an entity referred to
in clause (a) or (b) above would under GAAP be accounted for as liabilities on a
consolidated balance sheet of the Borrower. The amount of any Securitization
Transaction shall be deemed at any time to be the aggregate outstanding
principal or stated amount of the borrowings, securities or residual obligations
under a sale, in each case referred to in clause (b) of the preceding sentence,
or if there shall be no such principal or stated amount, the uncollected amount
of the accounts receivable transferred to such third party purchaser(s) pursuant
to such Securitization Transaction net of any such accounts receivable that have
been written off as uncollectible.

“Spot Rate” means, at the time of determination thereof, for an Approved
Currency other than dollars, (a) the rate of exchange for the purchase of
dollars with the Approved Currency last provided (either by publication or
otherwise provided to the Administrative Agent or the Issuing Bank, as
applicable) by the applicable Thomson Reuters Corp. (“Reuters”) source on the
Business Day (New York City time) immediately preceding the date of
determination, (b) if Reuters ceases to be available or ceases to provide a rate
of exchange for the purchase of dollars with the Approved Currency, the rate of
exchange for the purchase of dollars with the Approved Currency as provided by
such other publicly available information service which provides that rate of
exchange at such time in place of Reuters chosen by the Administrative Agent or
the Issuing Bank, as applicable, in its reasonable discretion or (c) if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in dollars as determined by the Administrative Agent
or the Issuing Bank, as applicable, using any method of determination generally
available to its commercial customers which the Administrative Agent or the
Issuing Bank, as applicable, deems appropriate in its reasonable discretion.
Notwithstanding the

 

-21-



--------------------------------------------------------------------------------

foregoing, for purposes of determining the Dollar Equivalent of any Letter of
Credit pursuant to Section 2.06(e) and Section 2.12(b), each Issuing Bank may,
at its option, select as the “Spot Rate” the rate of exchange for the purchase
by such Issuing Bank of dollars with the Approved Currency quoted by its
principal foreign exchange trading office as of the time of determination
thereof.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Syndication Agent” means Citibank, N.A., in its capacity as syndication agent
for the Lenders hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Total Capitalization” means, at the date of any determination thereof, the sum
of (a) Consolidated Net Debt plus (b) Consolidated Net Worth of the Borrower
plus (c) the involuntary liquidation value of any Preferred Equity Interests.

“Transactions” means the execution, delivery and performance by the Borrower of
the Loan Documents, the borrowing of Loans and the issuance of Letters of Credit
hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

-22-



--------------------------------------------------------------------------------

“Unsecured Acquisition Debt” means unsecured Indebtedness of a Person that
exists at the time such Person becomes a Subsidiary of the Borrower as a result
of an acquisition, merger or other combination, or at the time such Person is
merged or consolidated with or into, or otherwise acquired by, a Subsidiary of
the Borrower, or unsecured Indebtedness that is assumed in connection with the
acquisition of Property; provided that, in each case, such unsecured
Indebtedness was not incurred or guaranteed in contemplation of such
acquisition, merger, or other combination; provided, further, that in no event
shall such unsecured Indebtedness exceed the value of the Person or Property so
acquired.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.17(e)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law, rule or regulation herein shall, unless otherwise
specified, refer to such law, rule or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

-23-



--------------------------------------------------------------------------------

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.

Section 1.05 Letter of Credit Amounts.

(a) With respect to any Letter of Credit that, by its terms, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is available to be drawn at such time.

(b) The Administrative Agent shall determine the Dollar Equivalent of the LC
Exposure using the procedure set forth in the definition of Dollar Equivalent
(and including any proposed Letter of Credit to be issued, amended, renewed or
extended as of such date, as applicable) on each Revaluation Date. For purposes
of determining the portion of the LC Exposure attributable to any Letter of
Credit denominated in an Approved Currency other than dollars, as of any date of
determination: (i) the undrawn amount of any such Letter of Credit shall be
determined by reference to the Dollar Equivalent of such amount as of the most
recent Revaluation Date, as determined by the Administrative Agent, (ii) the
amount of any unreimbursed LC Disbursement in respect of any such Letter of
Credit shall be determined by reference to the Dollar Equivalent of such LC
Disbursement as of such date of determination, as determined by the applicable
Issuing Bank and (iii) for purposes of Section 2.12(b), the LC Exposure shall be
determined by the Administrative Agent or the Issuing Bank, as applicable,
pursuant to Section 2.12(b).

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent to appropriately reflect a change in currency of any
country and any relevant market convention or practice relating to such change
in currency.

 

-24-



--------------------------------------------------------------------------------

Section 1.06 Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(b), Section 2.14(b)
provides a mechanism for determining an alternative rate of interest. The
Administrative Agent will notify the Borrower and the Lenders, pursuant to
Section 2.14, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Credit Exposure exceeding such Lender’s Commitment
or (b) the sum of the total Credit Exposures exceeding the total Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

Section 2.02 Commitment Increase.

(a) Subject to the terms and conditions set forth herein, the Borrower shall
have the right, without the consent of the Lenders, to cause, but not more than
five times, an increase in the Commitments of the Lenders (a “Commitment
Increase”) by adding to this Agreement one or more additional lenders that are
not already Lenders hereunder and that are reasonably satisfactory to the
Administrative Agent and each Issuing Bank (not to be unreasonably withheld,
delayed or conditioned) (each, a “CI Lender”) or by allowing one or more
existing Lenders to increase their respective Commitments; provided that (i) no
Event of Default shall have occurred and be continuing as of the relevant
Commitment Increase Effective Date, (ii) no such Commitment Increase shall be
less than $50,000,000, (iii) the aggregate amount of all such Commitment
Increases shall not exceed $1,500,000,000, (iv) no Lender’s Commitment shall be
increased without such Lender’s prior written consent (which consent may be
given or withheld in such Lender’s sole and absolute discretion) and (v) if, on
the effective date of such increase, any Loans have been funded, then the
Borrower shall be obligated to pay any breakage fees or costs that are payable
pursuant to Section 2.16 in connection with the reallocation of such outstanding
Loans.

 

-25-



--------------------------------------------------------------------------------

(b) The Borrower shall provide the Administrative Agent with written notice (a
“Notice of Commitment Increase”) in the form of Exhibit B attached hereto of its
intention to increase the Commitments pursuant to this Section 2.02. Each such
Notice of Commitment Increase shall specify (i) the proposed effective date of
such Commitment Increase (each such date, a “Commitment Increase Effective
Date”), which date shall be no earlier than five (5) Business Days after receipt
by the Administrative Agent of such Notice of Commitment Increase, (ii) the
amount of the requested Commitment Increase (provided that after giving effect
to such requested Commitment Increase, the aggregate amount of all Commitment
Increases does not exceed the amount set forth in subsection (a)(iii) above),
(iii) the identity of each CI Lender or Lender that has agreed in writing to
increase its Commitment hereunder, and (iv) the amount of the respective
Commitments of the then existing Lenders and the CI Lenders from and after the
Commitment Increase Effective Date (as defined above).

(c) On each Commitment Increase Effective Date, to the extent that there are
Loans outstanding as of such date, (i) each CI Lender shall, by wire transfer of
immediately available funds, deliver to the Administrative Agent such CI
Lender’s New Funds Amount, which amount, for each such CI Lender, shall
constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) each existing Lender
that has agreed to increase its Commitment shall, by wire transfer of
immediately available funds, deliver to the Administrative Agent such Lender’s
New Funds Amount, which amount, for each such Lender, shall constitute Loans
made by such Lender to the Borrower pursuant to this Agreement on such
Commitment Increase Effective Date, (iii) the Administrative Agent shall, by
wire transfer of immediately available funds, pay to each then Reducing
Percentage Lender its Reduction Amount, which amount, for each such Reducing
Percentage Lender, shall constitute a prepayment by the Borrower pursuant to
Section 2.11, ratably in accordance with the respective principal amounts
thereof, of the principal amounts of all then outstanding Loans of such Reducing
Percentage Lender, and (iv) the Borrower shall be responsible to pay to each
Lender any breakage fees or costs that are payable pursuant to Section 2.16 in
connection with the reallocation of any outstanding Loans.

(d) For purposes of this Section 2.02 and Exhibit B, the following defined terms
shall have the following meanings: (i) “New Funds Amount” means the amount equal
to the product of a Lender’s increased Commitment or a CI Lender’s Commitment
(as applicable) represented as a percentage of the aggregate Commitments after
giving effect to any Commitment Increase, times the aggregate principal amount
of the outstanding Loans immediately prior to giving effect to such Commitment
Increase, if any, as of any Commitment Increase Effective Date (without regard
to any increase in the aggregate principal amount of Loans as a result of
borrowings made after giving effect to such Commitment Increase on such
Commitment Increase Effective Date); (ii) “Reducing Percentage Lender” means
each then existing Lender immediately prior to giving effect to any Commitment
Increase that does not increase its respective Commitment as a result of such
Commitment Increase and whose relative percentage of the Commitments shall be
reduced after giving effect to such Commitment Increase; and (iii) “Reduction
Amount” means the amount by which a Reducing Percentage Lender’s outstanding
Loans decrease as of any Commitment Increase Effective Date (without regard to
the effect of any borrowings made on such Commitment Increase Effective Date
after giving effect to the Commitment Increase occurring on such Commitment
Increase Effective Date).

 

-26-



--------------------------------------------------------------------------------

(e) Each Commitment Increase shall become effective on its Commitment Increase
Effective Date and upon such effectiveness (i) the Administrative Agent shall
record in the register each then CI Lender’s information as provided in the
applicable Notice of Commitment Increase and pursuant to an Administrative
Questionnaire that shall be executed and delivered by each CI Lender to the
Administrative Agent on or before such Commitment Increase Effective Date,
(ii) Schedule 2.01 hereof shall be amended and restated to set forth all Lenders
(including any CI Lenders) that will be Lenders hereunder after giving effect to
such Commitment Increase (which amended and restated Schedule 2.01 shall be set
forth in Annex I to the applicable Notice of Commitment Increase) and the
Administrative Agent shall distribute to each Lender (including each CI Lender)
a copy of such amended and restated Schedule 2.01, and (iii) each CI Lender
identified on the Notice of Commitment Increase for such Commitment Increase
shall be a “Lender” for all purposes under this Agreement.

(f) Each Commitment Increase shall be deemed to constitute a representation and
warranty by the Borrower on the applicable Commitment Increase Effective Date
that (i) the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents are true and correct on and as of such
Commitment Increase Effective Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of such Commitment Increase Effective Date, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, and (ii) at the time of and immediately after giving
effect to such Commitment Increase, no Default shall have occurred and be
continuing.

Section 2.03 [Reserved].

Section 2.04 Loans and Borrowings.

(a) Each Loan shall be made in dollars as part of a Borrowing consisting of
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less

 

-27-



--------------------------------------------------------------------------------

than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.05 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 p.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by telecopy or electronic communication to the
Administrative Agent of a written Borrowing Request in substantially the form of
Exhibit C. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.04:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07(a).

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a telephonic or written Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of standby Letters of Credit, denominated in an
Approved Currency, as the applicant thereof for the support of its or its
Subsidiaries’ obligations, in a form reasonably acceptable to the Administrative
Agent (such approval not to be unreasonably withheld, conditioned or delayed)
and the relevant Issuing Bank, at any time and from time to time during

 

-28-



--------------------------------------------------------------------------------

the Availability Period; provided that the aggregate LC Exposure (after giving
effect to the requested issuance, amendment, renewal or extension of a Letter of
Credit) shall not exceed (i) the total Commitments, (ii) the excess of the total
Commitments over the aggregate amount of the Loans then outstanding, (iii) the
LC Sublimit or (iv) the amount permitted by Section 2.22(a)(iv); provided,
further, that, subject to limitations set forth above, no Issuing Bank shall be
obligated to issue Letters of Credit to the extent that the LC Exposure (after
giving effect to the requested issuance, amendment, renewal or extension of a
Letter of Credit) associated with Letters of Credit issued by it would exceed
its Letter of Credit Commitment; provided, further, that (after giving effect to
the requested issuance, amendment, renewal or extension of a Letter of Credit)
the total Credit Exposures shall not exceed the total Commitments. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any Letter of Credit Agreement, the terms and conditions
of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall telecopy or
transmit by electronic communication, if arrangements for doing so have been
approved by the relevant Issuing Bank to the relevant Issuing Bank and the
Administrative Agent a notice (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, which Approved Currency shall be the denomination of such
Letter of Credit (it being understood that if no denomination is specified, the
Letter of Credit shall be dollar-denominated), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. In addition, as a condition to any
such Letter of Credit issuance, the Borrower shall have entered into a
continuing agreement (or other letter of credit agreement) for the issuance of
letters of credit and/or shall submit a letter of credit application, in each
case, to the extent required by the relevant Issuing Bank and using such Issuing
Bank’s standard form (each, a “Letter of Credit Agreement”); provided that no
provision in such Letter of Credit Agreement shall be deemed effective to the
extent such provision contains, provides for, or requires, representations,
warranties, covenants, security interests, Liens, indemnities, reimbursements of
costs or expenses, events of default, remedies, or standards of care or to the
extent such provision conflicts or is inconsistent with this Agreement.
Following receipt of a notice requesting the issuance of a Letter of Credit (or
the amendment, renewal or extension of an outstanding Letter of Credit) in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, the
limits and sublimits specified in Section 2.06(a) are satisfied. Notwithstanding
the foregoing or anything else to the contrary contained herein, no Issuing Bank
shall be under any obligation to issue any Letter of Credit if: (A) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain such Issuing Bank from issuing such Letter
of Credit, or any law applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank (x) shall prohibit, or
request that such Issuing Bank refrain from, the issuance of letters of credit
generally

 

-29-



--------------------------------------------------------------------------------

or such Letter of Credit in particular, (y) shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital or
liquidity requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Revolving Effective Date, or (z) shall impose
upon such Issuing Bank any unreimbursed loss, cost or expense which was not
applicable on the Revolving Effective Date and which such Issuing Bank in good
faith deems material to it; provided that, in the cases of clauses (y) and (z),
such Issuing Bank shall have provided written notice to the Borrower of its
refusal to issue any Letter of Credit and the specific reasons therefor and the
Borrower shall not have compensated such Issuing Bank for the imposition of such
restriction, reserve or capital or liquidity requirement or reimbursed such
Issuing Bank for such loss, cost or expense, as applicable; (B) the issuance of
such Letter of Credit would violate one or more policies of such Issuing Bank
(as consistently applied); or (C) such Letter of Credit is to be denominated in
a currency other than an Approved Currency.

(c) Expiration Date. Each Letter of Credit shall expire ((or be subject to
termination by notice from the relevant Issuing Bank to the beneficiary thereof)
as agreed by the Borrower and the applicable Issuing Bank in the applicable
Letter of Credit Agreement in respect of such Letter of Credit) at or prior to
the close of business on the date that is five Business Days prior to the
Maturity Date (the “LC Termination Date”); provided that, notwithstanding the
foregoing, no Letter of Credit may expire beyond the close of business on the
date that is five Business Days prior to the earliest Maturity Date applicable
to any Lender, unless the amount of such Letter of Credit on the date of
issuance, renewal or extension, as applicable, together with the aggregate of
the outstanding LC Exposure and Loans at such time, is less than or equal to the
total Commitments of all Lenders having a later Maturity Date. Notwithstanding
the foregoing, but subject to the consent of the applicable Issuing Bank (acting
in its sole discretion) with respect to any Letter of Credit denominated in an
Approved Currency other than dollars, any Letter of Credit issued hereunder may
expire after the LC Termination Date to the extent such Letter of Credit has
been cash collateralized at 103% of the maximum stated amount of such Letter of
Credit thereunder (whether or not such maximum stated amount is available to be
drawn at such time).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that issues such Letter of Credit or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit in accordance with this Agreement or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

-30-



--------------------------------------------------------------------------------

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to such Issuing Bank in the Approved Currency in which such Letter of
Credit is denominated (except as specified below) an amount equal to such LC
Disbursement not later than 2:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 11:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 2:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 11:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.05 that such payment be financed with an ABR Borrowing in an amount
equal to the Dollar Equivalent of the amount of the LC Disbursement as
determined by such Issuing Bank, and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing. Notwithstanding the foregoing, any Issuing Bank may, at
its option, specify in the applicable notice of LC Disbursement that such
Issuing Bank will require reimbursement in dollars, in which case the Borrower
agrees to reimburse such LC Disbursement by paying the Issuing Bank in dollars
in an amount equal to the Dollar Equivalent of such LC Disbursement as
determined by such Issuing Bank. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement (expressed as the Dollar Equivalent of such LC Disbursement as
determined by such Issuing Bank), the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay in dollars to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay in dollars to the relevant Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the relevant Issuing Bank or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit,
(iv) any adverse change in the relevant exchange rates or in the availability of
the relevant Approved Currency to

 

-31-



--------------------------------------------------------------------------------

the Borrower or in the relevant currency markets generally; or (v) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Banks, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Bank; provided
that the foregoing shall not be construed to excuse the relevant Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The relevant Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The relevant Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy or email) of such demand for payment and whether it has made or will
make an LC Disbursement thereunder; provided that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by a Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

-32-



--------------------------------------------------------------------------------

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, then on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, (ii) the Borrower is required to (x) pay to the Administrative Agent
the excess attributable to an LC Exposure pursuant to Section 2.11(c) or
Section 2.21(b) or (y) cash collateralize any Credit Exposure excess pursuant to
Section 2.11(c) or outstanding Letters of Credit pursuant to Section 2.11(d) or
(iii) the Borrower is required to cash collateralize a Defaulting Lender’s LC
Exposure pursuant to Section 2.22(a)(iii)(B), then the Borrower shall deposit in
an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash (in the applicable
currency) equal to the LC Exposure as of such date plus any accrued and unpaid
interest and fees thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. As collateral security for the payment and
performance of the obligations of the Borrower under this Agreement, the
Borrower hereby grants to the Administrative Agent, for the benefit of each
Issuing Bank and the Lenders, a first priority security interest in such account
and all amounts and other property from time to time deposited or held in such
account, and all proceeds thereof, and any substitutions and replacements
therefor. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse ratably
the Issuing Banks for LC Disbursements for which they have not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default or pursuant

 

-33-



--------------------------------------------------------------------------------

to Section 2.22(a)(iii)(B) as the result of a Defaulting Lender, and the
Borrower is not otherwise required to pay to the Administrative Agent the excess
attribute to an LC Exposure pursuant to Section 2.21(b) or to cash collateralize
the excess attributable to an LC Exposure pursuant to Section 2.11(c) or cash
collateralize outstanding Letters of Credit pursuant to Section 2.11(d), then
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived or the events giving rise to such cash collateralization pursuant to
Section 2.22(a)(iii)(B) have been satisfied or resolved. If the Borrower is
required to cash collateralize the excess attributable to any LC Exposure or
outstanding Letters of Credit, then such amount shall be returned to the
Borrower within three Business Days after such excess has been eliminated.

(k) Outstanding Letters of Credit. On the Revolving Effective Date, each of the
letters of credit listed on Schedule 2.06 shall be deemed to have been issued as
Letters of Credit under this Agreement by the Issuing Bank specified on Schedule
2.06, without payment of any fees otherwise due upon the issuance of a Letter of
Credit, and such Issuing Bank shall be deemed, without further action by any
party hereto, to have sold to each Lender, and each Lender shall be deemed,
without further action by any party hereto, to have purchased from such Issuing
Bank, a participation, to the extent of such Lender’s Applicable Percentage, in
such Letter of Credit.

(l) Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the applicable
Issuing Bank (whether arising by contract, at law, in equity or otherwise)
against such Subsidiary in respect of such Letter of Credit, the Borrower
(i) shall reimburse, indemnify and compensate the applicable Issuing Bank
hereunder for such Letter of Credit (including to reimburse any and all drawings
thereunder) as if such Letter of Credit had been issued solely for the account
of the Borrower and (ii) irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit. The Borrower
hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.
Notwithstanding the foregoing or anything else to the contrary contained herein,
no Issuing Bank shall be under any obligation to issue any Letter of Credit for
the account of a Subsidiary (or which states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like) until such
time as such Issuing Bank shall have received all information and documentation
reasonably requested by such Issuing Bank for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act and the Beneficial Ownership Regulation.

Section 2.07 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower designated by
the Borrower in the applicable Borrowing Request; provided that ABR Loans made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the relevant
Issuing Bank.

 

-34-



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to such Borrowing. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

Section 2.08 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.05 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by telecopy or electronic
transmission to the Administrative Agent of a written Interest Election Request
in a form approved by the Administrative Agent and signed by a Responsible
Officer of the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.04:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

-35-



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the total Credit Exposures would exceed the total
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the occurrence of identified events,

 

-36-



--------------------------------------------------------------------------------

in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent and may not be reinstated except pursuant to Section 2.02.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

Section 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note, dated the Revolving Effective Date (or such later
date, as applicable, with respect to a Person who becomes a Lender after the
Revolving Effective Date), payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and otherwise substantially
in the form of Exhibit D hereto (a “Note”). Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

Section 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy or email) of any prepayment hereunder (i) in the case of prepayment
of a Eurodollar Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 2:00 p.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and

 

-37-



--------------------------------------------------------------------------------

shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any ABR Borrowing shall be in a minimum amount of $1,000,000 with additional
increments of $1,000,000. Each partial prepayment of any Eurodollar Borrowing
shall be in a minimum amount of $5,000,000 with additional increments of
$1,000,000. Each prepayment of any Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13 and any break funding
costs pursuant to Section 2.16.

(c) If at any time (including, without limitation, on any Revaluation Date) the
total Credit Exposures exceeds the total Commitments (including, without
limitation, as a result of the Dollar Equivalent of the total Credit Exposures
exceeding the total Commitments), then, the Borrower shall (i) prepay the
Borrowings in an aggregate principal amount equal to such excess, and (ii) if
any excess remains (or would remain) after prepaying all of the Borrowings as a
result of an LC Exposure, cash collateralize such excess as provided in
Section 2.06(j) (and any such cash collateral will be returned to the Borrower
as set forth in Section 2.06(j) upon elimination of any such excess). The
Borrower shall be obligated to make such prepayment and/or deposit of cash
collateral within three Business Days after the date on which the Administrative
Agent notifies the Borrower in writing that the total Credit Exposures exceeds
the total Commitments. Each prepayment of Borrowings pursuant to this
Section 2.11(c) shall be applied, first, ratably to any ABR Borrowings then
outstanding, and second, to any Eurodollar Borrowings then outstanding, and if
more than one Eurodollar Borrowing is then outstanding, to each such Eurodollar
Borrowing in order of priority beginning with the Eurodollar Borrowing with the
least number of days remaining in the Interest Period applicable thereto and
ending with the Eurodollar Borrowing with the most number of days remaining in
the Interest Period applicable thereto. Prepayments made pursuant to this
Section 2.11(c) shall be accompanied by a payment of all accrued and unpaid
interest on the Loans prepaid and any break funding costs pursuant to
Section 2.16.

(d) If at any time (including, without limitation, on any Revaluation Date) the
aggregate LC Exposure exceeds either (i) the LC Sublimit or (ii) the sum of all
Letter of Credit Commitments then in effect, the Borrower shall cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.06(j), in an aggregate amount sufficient to eliminate
such excess, not later than three Business Days after the date on which the
Administrative Agent notifies the Borrower that the aggregate LC Exposure
exceeds either (i) the LC Sublimit or (ii) the sum of all Letter of Credit
Commitments then in effect.

Section 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Revolving Effective
Date to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such

 

-38-



--------------------------------------------------------------------------------

Lender’s Credit Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Credit Exposure. Accrued facility fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof; provided that any facility fees accruing after the date on which
the Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to such Lender’s participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Revolving Effective Date to but excluding the later of the date on which such
Lender’s Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate of 0.150% per annum on the average daily amount of the LC
Exposure associated with Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Revolving Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the tenth day following
receipt of an invoice with respect to such fees for such quarter, commencing on
the first such date to occur after the Revolving Effective Date; provided that
all such fees shall be payable on the date on which the Commitments terminate
and any such fees accruing after the date on which the Commitments terminate
shall be payable on demand. For purposes of calculating participation fees and
fronting fees pursuant to this Section 2.12(b), the amount of LC Exposure on any
day attributable to Letters of Credit denominated in an Approved Currency other
than dollars shall be the Dollar Equivalent thereof on the first Business Day of
each month or the date on which the Commitments terminate, as applicable, as
determined by the Administrative Agent (with respect to participation fees) or
the applicable Issuing Bank (with respect to fronting fees). Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
10 days following receipt of an invoice with respect to such fees. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in dollars in
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees payable that have
been paid shall not be refundable under any circumstances.

 

-39-



--------------------------------------------------------------------------------

Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making,
maintaining, continuing or converting their Loans included in such Borrowing for
such Interest Period;

 

-40-



--------------------------------------------------------------------------------

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (B) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but (w) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor in good faith to establish an alternate rate of
interest to the LIBO Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and the Administrative Agent and the Borrower shall
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable
(but for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Rate); provided that, if such alternate rate of
interest as so determined would be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. Notwithstanding anything to the
contrary in Section 9.02(b), such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.14(b), only to the extent the LIBO Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other similar assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank (excluding for purposes
of this subsection (i) any Taxes);

 

-41-



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein
(excluding for purposes of this subsection (iii) any Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting to or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender, such Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise) then, upon written request of such Lender, such Issuing Bank or
such other Recipient, the Borrower will pay to such Lender, such Issuing Bank or
such other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, such Issuing Bank or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered; provided that such Lender or such Issuing Bank is generally
seeking, or intends generally to seek, compensation from similarly situated
borrowers under similar credit facilities (to the extent such Lender or Issuing
Bank has the right under such similar credit facilities to do so) with respect
to such Change in Law regarding capital or liquidity requirements.

(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the basis for, the calculation of and the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay to such Lender or such Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof. In
determining such amount, such Lender agrees to act in good faith and to use
reasonable averaging and attribution methods.

 

-42-



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
(other than, in the case of a claim for compensation based on the failure to
borrow as specified in clause (c) above, any Lender whose failure to make a Loan
required to be made by it hereunder has resulted in such failure to borrow) for
the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth in reasonable detail the basis
for and any amount or amounts that such Lender is entitled to receive pursuant
to this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

Section 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the

 

-43-



--------------------------------------------------------------------------------

relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings for Indemnified Taxes applicable to
additional sums payable under this Section) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding for Indemnified Taxes been made.

(b) In addition, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent, timely reimburse it for the payment of any Other
Taxes.

(c) The Borrower shall indemnify each Recipient within 15 days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis for and the amount of such payment or liability delivered to the Borrower
by a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.17, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(e)(ii)(A), (ii)(B), and (iv) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

 

-44-



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent) properly completed and duly
executed originals of Internal Revenue Service Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax; and

(B) each Foreign Lender, to the extent it is legally entitled to do so, shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and duly executed originals
of Internal Revenue Service Form W-8BEN or Internal Revenue Service Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
properly completed and duly executed originals of Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) properly completed and duly executed originals of Internal Revenue Service
Form W-8ECI,

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) properly completed and duly executed originals of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable,

(4) to the extent a Foreign Lender is not the beneficial owner, properly
completed and duly executed originals of Internal Revenue Service Form W-8IMY,
accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN, Internal Revenue Service Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of

 

-45-



--------------------------------------------------------------------------------

Exhibit E-2 or Exhibit E-3, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable, provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-4 on behalf of each such direct and indirect partner.

(iii) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and duly executed originals of any other form
prescribed by the applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to the Administrative Agent to determine the withholding or deduction
required to be made; and

(iv) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with its or their obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (iv) “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(v) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall promptly pay to the indemnifying party
an amount equal to such refund (but only to the extent of indemnity payments
made under this Section 2.17 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such

 

-46-



--------------------------------------------------------------------------------

indemnified party the amount paid pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c)(ii) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (g).

(h) For purposes of this Section 2.17, the term “applicable law” includes FATCA.

(i) For purposes of determining withholding Taxes imposed under FATCA, from and
after the date of this Agreement, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Borrower and the
Administrative Agent to treat) the Loans and this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(j) Each party’s obligation under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Except as provided under Section 2.17, the Borrower shall make each payment
or prepayment required to be made by it hereunder (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15, Section 2.16 or Section 2.17, or otherwise) prior to 2:00 p.m.,
New York City time, on the date when due, in immediately available

 

-47-



--------------------------------------------------------------------------------

funds, without deduction, setoff or counterclaim (other than any deduction or
setoff in respect of Taxes as explicitly described in such Sections). Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to each Issuing Bank as
expressly provided herein and except that payments pursuant to Section 2.15,
Section 2.16, Section 2.17 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars, except to the extent expressly
provided in Section 2.06(e).

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any Person that is an Eligible
Assignee, other than to the Borrower or any Subsidiary or Affiliate thereof (as
to which the provisions of this paragraph shall apply). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

-48-



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), Section 2.07(b), Section 2.18(d) or
Section 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.15 or Section 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is or will be required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender is a Defaulting Lender, or if any Lender fails to
execute and deliver any amendment, consent or waiver to any Loan Document
requested by the Borrower by the date specified by the Borrower (or gives the
Borrower or the Administrative Agent written notice prior to such date of its
intention not to do so), or if any Lender delivers a notice to the Borrower
and/or the Administrative Agent pursuant to Section 2.20, or if any Lender shall
fail to agree to extend the Maturity Date pursuant to Section 2.21, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which such assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall

 

-49-



--------------------------------------------------------------------------------

have received the prior written consent of the Administrative Agent (and, if a
Commitment is being assigned, each Issuing Bank), which consent (or consents)
shall not unreasonably be withheld or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee or the
Borrower, as applicable, and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.

Section 2.20 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

Section 2.21 Extension of Maturity Date.

(a) Not earlier than 75 days prior to, nor later than 30 days prior to, each
anniversary of the Revolving Effective Date, the Borrower may, but not more than
two times, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), request a one-year extension of the Maturity Date then in effect.
Within 15 days of delivery of such notice, each Lender shall notify the
Administrative Agent whether or not it consents to such extension (which consent
may be given or withheld in such Lender’s sole and absolute discretion). Any
Lender not responding within the above time period shall be deemed not to have
consented to such extension. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the Lenders’ responses.

(b) The Maturity Date shall be extended only if the Required Lenders (calculated
excluding any Defaulting Lender and after giving effect to any replacements of
Lenders permitted herein) have consented thereto (the Lenders that so consent
being the “Consenting Lenders” and the Lenders that do not consent being the
“Non-Consenting Lenders”). If so extended, the Maturity Date, as to the
Consenting Lenders, shall be extended to the same date in the year following the
Maturity Date then in effect (such existing Maturity Date being the “Extension
Effective Date”). The Administrative Agent and the Borrower shall promptly
confirm to the Lenders such extension, specifying the date of such confirmation
(the “Extension Confirmation Date”), the Extension Effective Date, and the new
Maturity Date (after giving effect to such extension). As a condition precedent
to such extension, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Extension Confirmation Date signed
by a Responsible Officer of the Borrower (i) certifying and attaching the
resolutions

 

-50-



--------------------------------------------------------------------------------

adopted by the Borrower approving or consenting to such extension and
(ii) certifying that, (A) before and after giving effect to such extension, the
representations and warranties contained in Article III made by it are true and
correct on and as of the Extension Confirmation Date, except to the extent that
such representations and warranties specifically refer to an earlier date,
(B) before and after giving effect to such extension no Default exists or will
exist as of the Extension Confirmation Date, and (C) since December 31, 2018, no
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect has occurred. The Borrower shall prepay any
Loans outstanding on the Extension Effective Date (and pay any additional
amounts required pursuant to Section 2.16) to the extent necessary to keep
outstanding Loans ratable with any revised and new Applicable Percentages of all
the Lenders effective as of the Extension Effective Date; and if, after giving
effect to such prepayment, the total Credit Exposures exceeds the total
Commitments then in effect as a result of an LC Exposure, then the Borrower will
pay to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.06(j). In
addition, each Consenting Lender shall automatically (without any further
action) and ratably acquire on the Extension Effective Date the Non-Consenting
Lenders’ participations in Letters of Credit, in an amount equal to such
Consenting Lender’s Applicable Percentage of the amount of such participations.

Section 2.22 Defaulting Lenders.

(a) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) fees payable to such Defaulting Lender shall cease to accrue on the daily
amount of the Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(ii) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02 or any consent to an extension of the
Maturity Date pursuant to Section 2.21); provided that, notwithstanding the
foregoing, this clause (ii) shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification described in
Section 9.02(d);

(iii) if LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(A) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the Lenders that are not Defaulting Lenders (for purposes of
this Section 2.22, the “non-Defaulting Lenders”) in accordance with their
respective Applicable Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s LC
Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) the conditions set forth in Section 4.02 are satisfied at such time.
Subject to Section 9.16, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation;

 

-51-



--------------------------------------------------------------------------------

(B) if the reallocation described in clause (iii)(A) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, cash collateralize, for the benefit of the
Issuing Banks, the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (iii)(A) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(C) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (iii)(B) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(D) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (iii)(A) above, then the fees payable to such non-Defaulting Lenders
pursuant to Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ LC Exposure after giving effect to such reallocation
and, to the extent of such reallocation, fees under Section 2.12(b) shall no
longer accrue for the benefit of such Defaulting Lender; and

(E) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (iii)(A) or clause
(iii)(B) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any non-Defaulting Lender hereunder, all fees that otherwise would have
been payable to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks
(ratably in proportion to the amount of Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(iv) so long as a Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit unless it is satisfied
that the related exposure and such Defaulting Lender’s then outstanding LC
Exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.22(a)(iii), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.22(a)(iii)(A) (and such Defaulting Lender shall
not participate therein). For the avoidance of doubt, with respect to Letters of
Credit requested at a time when a Lender is a Defaulting Lender, to the extent
such Defaulting Lender’s obligations under Section 2.06 are reallocated to other
non-Defaulting Lenders in accordance with such non-Defaulting Lenders’
respective Applicable Percentages (to the extent, after giving effect to the
issuance of such Letter of

 

-52-



--------------------------------------------------------------------------------

Credit, that the sum of all non-Defaulting Lenders’ Credit Exposures plus such
Defaulting Lender’s LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments), the existence of such Defaulting Lender shall not affect
the obligation of any Issuing Bank to issue Letters of Credit up to the LC
Sublimit, as reduced by such Defaulting Lender’s Applicable Percentage (without
taking into consideration any reallocation described in this Section 2.22) of
the LC Sublimit.

(b) [Reserved].

(c) In the event that the Administrative Agent, the Borrower and each Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage; provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while that
Lender was a Defaulting Lender; provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
(a) duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted and (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure to so qualify, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.02 Authorization; Enforceability. The Transactions to be entered into
by the Borrower are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. The
Loan Documents when delivered hereunder will have been duly executed and
delivered by the Borrower and constitute legal, valid and binding obligations of
the Borrower, enforceable against the Borrower in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require the Borrower to obtain any consent or approval of, or make any
registration or filing with, or request any other action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect (except for any reports required to be filed by the Borrower with the
Securities and Exchange Commission pursuant to the Securities Exchange Act

 

-53-



--------------------------------------------------------------------------------

of 1934 and routine Tax filings), (b) will not result in a violation by the
Borrower of the charter, by-laws or other organizational documents of the
Borrower, (c) will not result in a violation by the Borrower or any Subsidiary
of any law or regulation or any order of any Governmental Authority, except, in
each case, to the extent that a Material Adverse Effect could not reasonably be
expected to result therefrom, (d) will not violate or result in a default under
any material indenture, credit agreement or other debt instrument binding upon
the Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any material payment to be made by the Borrower or any of
its Subsidiaries, and (e) will not result in the creation or imposition of any
Lien on any asset of the Borrower or any of its Subsidiaries which is not
permitted by Section 6.02.

Section 3.04 Financial Condition. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholder’s
equity and cash flows as of and for the fiscal years ended December 31, 2017 and
December 31, 2018, reported on by KPMG LLP, independent public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

Section 3.05 Environmental Matters. Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (a) has failed to comply with any
applicable Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any applicable Environmental Law,
(b) has become subject to any Environmental Liability, (c) has received notice
of any claim with respect to any Environmental Liability or (d) knows of any
basis for any Environmental Liability. This Section 3.05 is the sole and
exclusive representation and warranty of the Borrower with respect to
Environmental Laws contained in this Article 3 and no other provision hereof
shall be construed to constitute such a representation or warranty; provided
that the foregoing does not limit the provisions of Section 3.04 or
Section 3.10.

Section 3.06 No Default. No Default has occurred and is continuing.

Section 3.07 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 3.08 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed by
it and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.09 ERISA. Each ERISA Affiliate has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan and is
in compliance in all material respects with the presently applicable provisions
of ERISA and the Code with respect to each Plan. No ERISA Affiliate has
(i) sought a waiver of the minimum funding standard

 

-54-



--------------------------------------------------------------------------------

under Section 412 of the Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could reasonably be expected to result in the imposition
of a Lien or the posting of a bond or other security under ERISA or the Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums due but not delinquent under Section 4007 of ERISA.

Section 3.10 Disclosure.

(a) Neither the Information Memorandum nor any of the other written reports,
financial statements, certificates or other written information (other than
Projections or information of a general economic or industry nature)
(collectively, the “Information”) furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
written information so furnished and taken as a whole and in conjunction with
all other information that has been made publicly available by the Borrower in
its filings with the Securities and Exchange Commission or in investor-related
materials publicly available on the Borrower’s website) contained as of the date
such Information was so furnished (or, if such Information expressly related to
a specific date, as of such specific date), any untrue statement of a material
fact or omitted to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projections, estimates, budgets,
forecasts, pro forma financial information, engineering reports and
forward-looking statements (within the meaning of Section 27A of the Securities
Act of 1933 and Section 21E of the Securities Exchange Act of 1934)
(collectively, the “Projections”) contained in the materials referenced above,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed by it to be reasonable at the time and
(ii) financial statements, the Borrower represents only that such financial
statements were prepared as represented in Section 3.04 and as required by
Section 5.01(a) and (b), as applicable.

(b) As of the Revolving Effective Date, to the best knowledge of the Borrower,
the information included in the Beneficial Ownership Certification provided on
or prior to the Revolving Effective Date to any Lender in connection with this
Agreement is true and correct in all material respects.

Section 3.11 Anti-Corruption Laws and Sanctions; Use of Proceeds. The Borrower
has implemented and maintains in effect policies and procedures intended to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
directors and officers, and to the knowledge of the Borrower, its employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary or to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.
Neither the Borrower nor any Subsidiary of the Borrower will, directly or, to
the knowledge of the Borrower, indirectly, use or lend, contribute, provide or
otherwise make available the proceeds of any Borrowing or any Letter of Credit
to any subsidiary, joint venture partner, or other Person, (a) to

 

-55-



--------------------------------------------------------------------------------

fund payments to any officer or employee of a Governmental Authority, or any
Person controlled by a Governmental Authority, or any political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity on behalf of any of the foregoing, in violation of
applicable Anti-Corruption Laws or (b) to fund any activity or business in, of
or with, any Sanctioned Country or to fund any activity or business of or with
any Person located, organized or residing in any Sanctioned Country or who is
the subject of any Sanctions to the extent that any such activity or business,
or the funding of any such activity or business, would be in violation of
Sanctions if conducted by a Person organized, incorporated or formed in the
United States or in a European Union member state.

Section 3.12 EEA Financial Institutions. The Borrower is not an EEA Financial
Institution.

ARTICLE IV

CONDITIONS

Section 4.01 Revolving Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy, facsimile or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
reasonably satisfactory to the Administrative Agent (addressed to the
Administrative Agent and the Lenders and dated the Revolving Effective Date) of
Gibson, Dunn & Crutcher LLP, counsel for the Borrower, covering such matters
related to the Borrower and the Loan Documents as the Administrative Agent shall
reasonably request. The Borrower hereby requests such counsel to deliver its
applicable opinion to the Administrative Agent and the Lenders.

(c) The Administrative Agent shall have received a certificate of the Borrower
attaching such documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of the Transactions and any other legal matters
relating to the Borrower, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received the financial statements
referred to in Section 3.04.

(e) The Administrative Agent shall have received a certificate, dated the
Revolving Effective Date and signed by a Responsible Officer of the Borrower,
certifying (which statements shall constitute a representation and warranty made
by the Borrower to the Lenders hereunder on the Revolving Effective Date) that,
as of the Revolving Effective Date, (i) there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending

 

-56-



--------------------------------------------------------------------------------

against or, to the knowledge of any Responsible Officer of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (A) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (B) that involve the Loan Documents or the Transactions; and
(ii) since December 31, 2018, there has been no material adverse change in the
business, financial position, or results of operations of the Borrower together
with its Subsidiaries on a consolidated basis.

(f) The Administrative Agent shall have received a certificate, dated the
Revolving Effective Date and signed by a Responsible Officer of the Borrower,
confirming compliance, as of the Revolving Effective Date, with the conditions
set forth in paragraphs (a) and (b) of Section 4.02.

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Revolving Effective Date, including reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder, in each case to the extent invoiced at least two
Business Days prior to the Revolving Effective Date.

(h) (i) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities with respect to the Borrower and
its Subsidiaries under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation the Act, that has been
requested by the Administrative Agent at least five Business Days in advance of
the Revolving Effective Date and (ii) to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
days prior to the Revolving Effective Date, any Lender that has requested, in a
written notice to the Borrower at least ten days prior to the Revolving
Effective Date, a Beneficial Ownership Certification in relation to the Borrower
shall have received such Beneficial Ownership Certification (provided that, upon
the execution and delivery by such Lender of its signature page to this
Agreement, the condition set forth in this clause (ii) shall be deemed to be
satisfied).

The Administrative Agent shall notify the Borrower and the Lenders of the
Revolving Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions contained in this Section 4.01
is satisfied (or waived pursuant to Section 9.02) at or prior to 5:00 p.m., New
York City time, on April 15, 2019 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct as of such
specified earlier date.

 

-57-



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) The Administrative Agent shall have received, as applicable, a Borrowing
Request in accordance with Section 2.05 or a request for a Letter of Credit
pursuant to Section 2.06.

(d) In the case of the issuance, amendment, renewal, extension or increase of a
Letter of Credit to be denominated in an Approved Currency other than dollars,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
that in the reasonable opinion of the Administrative Agent or the applicable
Issuing Bank would make it impracticable for such issuance, amendment, extension
or increase to be denominated in the relevant Approved Currency.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:

(a) within 65 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, except for deviations from the
application of GAAP concurred with by the Borrower’s independent public
accountants;

(b) within 45 days after the end of each of the first three Fiscal Quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows as of the end of and
for such Fiscal Quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the

 

-58-



--------------------------------------------------------------------------------

corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, except for
deviations from the application of GAAP concurred with by the Borrower’s
independent public accountants, subject to normal year-end audit adjustments and
the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and is continuing and, if a Default has
occurred and is continuing, specifying the details thereof and any action taken
or proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.01;

(d) promptly after the same become publicly available, notice of all
registration statements or reports filed by the Borrower or any Subsidiary with
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any or all of the functions of said Commission, on Form S-1, S-3, S-4, 10-K,
10-Q, 8-K or 12b-25, and notice of any financial statements, reports, notices or
proxy statements distributed by the Borrower to its shareholders generally, as
the case may be; and

(e) promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender through the Administrative Agent may
reasonably request and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act and the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Section 5.01(a), Section 5.01(b)
or Section 5.01(d) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which (i) the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at www.valero.com; or
(ii) such documents are posted on the Borrower’s behalf on the website of the
Securities and Exchange Commission or any other Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). Documents required to be delivered pursuant to Section 5.01(a) or
Section 5.01(d) may be delivered electronically to the Administrative Agent;
provided that upon written request by the Administrative Agent (or any Lender
through the Administrative Agent) to the Borrower, the Borrower shall deliver
paper copies of such documents to the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such document to it and maintaining its copies of such documents.

 

-59-



--------------------------------------------------------------------------------

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent, which shall then promptly furnish to each Lender, prompt
written notice of the following:

(a) the occurrence of any Default of which any Responsible Officer of the
Borrower obtains knowledge; and

(b) if and when any ERISA Affiliate (i) gives or is required to give notice to
the PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Plan which could reasonably be expected to constitute grounds for
a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of Withdrawal Liability
or notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could reasonably be expected to result in the imposition of a Lien
or the posting of a bond or other security, a certificate of a Financial Officer
of the Borrower setting forth details as to such occurrence and action, if any,
which the Borrower or applicable ERISA Affiliate is required or proposes to
take. Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises necessary
or desirable in the normal conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation or Division of the Borrower
permitted under Section 6.03 or any merger, consolidation, Division, liquidation
or dissolution of any Subsidiary that is not otherwise prohibited by the terms
of this Agreement; provided, further, that neither the Borrower nor any of its
Subsidiaries shall be required to preserve, renew or keep in full force and
effect any right, license, permit, privilege or franchise to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay or discharge, before the same shall become delinquent
or in default, its obligations, including liabilities for Taxes, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, and (b) the Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP.

 

-60-



--------------------------------------------------------------------------------

Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations (including, without
limitation, by the maintenance of adequate self-insurance reserves to the extent
customary among such companies).

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which complete and accurate entries are made of its financial and business
transactions to the extent required by GAAP and applicable law. The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, at such Administrative
Agent’s or Lender’s expense, upon reasonable prior notice and subject to any
applicable restrictions or limitations on access to any facility or information
that is classified or restricted by contract or by law, regulation or
governmental guidelines, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that advance
notice of any discussion with such independent accountants shall be given to the
Borrower and, so long as no Event of Default shall have occurred and be
continuing, the Borrower shall have the opportunity to be present at any such
discussion. The Administrative Agent and each Lender agree to keep all
information obtained by them pursuant to this Section confidential in accordance
with 0.

Section 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of Governmental Authorities
(including, without limitation, applicable Environmental Laws and ERISA and the
rules and regulations thereunder), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 5.08 Use of Proceeds. The proceeds of the Loans will be used for general
corporate purposes, including, at the option of the Borrower, to refinance any
Indebtedness of the Borrower. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X. Letters of
Credit will be issued only for general corporate purposes.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 6.01 Indebtedness.

 

-61-



--------------------------------------------------------------------------------

(a) The Borrower will not permit, as of the last day of any Fiscal Quarter,
commencing with the last day of the Fiscal Quarter in which the Revolving
Effective Date occurs, Adjusted Consolidated Net Debt as of such date to exceed
60% of Total Capitalization as of such date.

(b) At no time shall the aggregate of the following exceed 15% of Consolidated
Net Tangible Assets: (i) secured Indebtedness and Derivative Obligations of the
Borrower and its Subsidiaries (provided that, for purposes of the calculation in
this Section 6.01(b)(i), (A) Indebtedness of the Borrower and its Subsidiaries
that is secured by a Lien that is permitted by Section 6.02 (other than clause
(m) of such Section 6.02) and (B) Liens arising as a result of customary netting
and offset provisions in Hedging Agreements, shall be disregarded), plus
(ii) unsecured Indebtedness of the Subsidiaries of the Borrower (provided that,
for purposes of the calculation in this Section 6.01(b)(ii), Indebtedness that
is Excluded Subsidiary Debt shall be disregarded).

(c) The Borrower will not permit Indebtedness of the Borrower or its
Subsidiaries in respect of Securitization Transactions to exceed $1,500,000,000,
in the aggregate at any time outstanding.

Section 6.02 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, assume or suffer to exist any Lien to secure payment of
any Indebtedness or any Derivatives Obligations on any Property now owned or
hereafter acquired by it, except for:

(a) Liens in favor of the Administrative Agent securing Indebtedness or other
obligations existing pursuant to this Agreement;

(b) Liens created by Capital Lease Obligations; provided that the Liens created
by any such Capital Lease Obligations attach only to the Property leased to the
Borrower or one of its Subsidiaries pursuant thereto and general intangibles and
proceeds related thereto, and improvements, accessories and upgrades to the
Property leased pursuant thereto;

(c) purchase-money Liens and Liens on Property acquired, constructed or improved
by the Borrower or any Subsidiary (including such Liens securing Indebtedness
incurred within 180 days of the date on which such Property was acquired or the
date of completion of such construction or improvement); provided that all such
Liens attach only to the Property purchased, constructed or improved with the
proceeds of the Indebtedness secured thereby and improvements, accessions,
general intangibles and proceeds related thereto;

(d) Liens on Property of a Person which exist at the time such Person becomes a
Subsidiary of the Borrower as a result of an acquisition, merger or other
combination, or at the time such Person is merged or consolidated with or into,
or otherwise acquired by, the Borrower or a Subsidiary (including improvements,
accessions, general intangibles and proceeds related thereto), which Liens were
not granted in contemplation of such acquisition, merger, or other combination
and which Liens attach only to the Property described in this clause (d);

(e) any Lien existing on any Property prior to the acquisition thereof by the
Borrower or a Subsidiary (including improvements, accessions, general
intangibles and proceeds related thereto), which Liens were not granted in
contemplation of such acquisition and which Liens attach only to the Property
described in this clause (e);

 

-62-



--------------------------------------------------------------------------------

(f) Liens on Property of a non-wholly owned Subsidiary to secure obligations of
such Subsidiary to the Borrower or to a wholly owned Subsidiary; provided,
however, that the obligations so secured may not be assigned, sold or otherwise
transferred to a Person other than the Borrower or another wholly owned
Subsidiary unless such Liens are otherwise permitted hereunder;

(g) Liens arising in connection with statutory or contractual setoff provisions
granted or arising in the ordinary course of business in favor of banks,
brokers, or other creditors;

(h) Liens customarily granted on accounts receivable and related assets in
connection with Securitization Transactions to the extent Indebtedness in
respect of such Securitization Transactions is permitted under Section 6.01(c);

(i) any Lien on Property of a Subsidiary of the Borrower to the extent that
(A) such Subsidiary has provided a Guarantee of the Borrower’s Indebtedness and
other obligations existing under this Agreement, (B) the Indebtedness of the
Subsidiary of the Borrower that is secured by such Lien is pari passu with (or
subordinate to) the Indebtedness and other obligations existing pursuant to this
Agreement and (C) any Property that is subject to a Lien in support of such
Indebtedness is also subject to a pari passu (or higher priority) Lien in favor
of the Administrative Agent securing Indebtedness or other obligations existing
pursuant to this Agreement;

(j) Liens securing Indebtedness existing on the Revolving Effective Date and
listed on Schedule 6.02(j);

(k) any Lien arising out of refinancing, extending, renewing or refunding (or
successively refinancing, extending, renewing or refunding) any Indebtedness
secured by any Lien permitted by any of the foregoing clauses of this Section;
provided that the principal amount of such Indebtedness is not increased and
such Indebtedness is not secured by any additional Property;

(l) Liens for Taxes which are not yet due and payable or the payment of which is
not at the time required by Section 5.04; and

(m) Liens not otherwise permitted by the foregoing clauses of this Section 6.02
securing Indebtedness and Derivative Obligations; provided that such
Indebtedness and Derivative Obligations are permitted under Section 6.01(b).

Section 6.03 Fundamental Changes. (a) The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with the Borrower, consummate a Division as the Dividing Person, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions), all or substantially all of the Borrower’s assets, whether now
owned or hereafter acquired (including stock of its Subsidiaries), or liquidate
or dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any Person
may merge into the Borrower in a transaction

 

-63-



--------------------------------------------------------------------------------

in which the Borrower is the surviving corporation, (ii) the Borrower may
consummate a Division as the Dividing Person if either (A) such Division does
not result in a transfer of the Borrower’s obligations hereunder, and after
giving effect thereto, the Borrower owns all or substantially all assets owned
by the Borrower immediately prior to such Division or (B) if such Division
results in a transfer of the Borrower’s obligations hereunder, (1) the Borrower
transfers its obligations hereunder to a transferee (the “Resulting Borrower”)
that is of an Investment Grade Rating equal to or higher than the Borrower’s
rating and the Resulting Borrower assumes, pursuant to the terms of such
transaction, all of the obligations of the Borrower under the Loan Documents and
such assumption is evidenced by an agreement executed and delivered to the
Lenders within 30 days of such transaction in a form reasonably satisfactory to
the Required Lenders and (2) after giving effect to such Division, the Resulting
Borrower owns all or substantially all assets owned by the Borrower immediately
prior to such Division and (iii) any Person may merge with the Borrower as long
as the surviving entity, if other than the Borrower, is of an Investment Grade
Rating equal to or higher than the Borrower’s rating and so long as the
surviving entity assumes, pursuant to the terms of such transaction, each of the
obligations of the Borrower under the Loan Documents and such assumption is
evidenced by an agreement executed and delivered to the Lenders within 30 days
of such transaction in a form reasonably satisfactory to the Required Lenders.
Without limiting the generality of the foregoing, the transfer of more than 50%
of the Borrower’s Consolidated Total Assets shall be deemed, for the purposes of
this Section 6.03(a), a transfer of all or substantially all of the assets of
the Borrower.

(b) The Borrower will not, and will not permit any of its Material Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the Revolving Effective
Date and businesses reasonably related thereto.

Section 6.04 Hedging Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business.

Section 6.05 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties; provided that
the foregoing restriction shall not apply to:

(a) transactions between or among the Borrower and its Subsidiaries or between
or among Subsidiaries;

(b) transactions pursuant to any contract or agreement in effect on the date
hereof, as the same may be amended, modified or replaced from time to time, so
long as any such contract or agreement as so amended, modified or replaced is,
taken as a whole, no less favorable to the Borrower and its Subsidiaries in any
material respect than the contract or agreement in effect on the date hereof;
and

 

-64-



--------------------------------------------------------------------------------

(c) transactions pursuant to which (i) Taxes are allocated among the Borrower
and its Affiliates in any reasonable manner or any manner consistent with
Section 1552 (or any successor provision) of the Code, (ii) general and
administrative expenses are allocated among the Borrower and its Affiliates in
any reasonable manner or any manner consistent with Section 482 (or any
successor provision of the Code), and (iii) interest is charged or credited to
Affiliates in any reasonable matter.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under the Loan Documents, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with the Loan Documents or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with the Loan Documents or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence) or Section 5.08 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in the Loan Documents (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment in excess of
$1,000,000 in the aggregate (whether of principal, interest or fees) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable notice requirement or grace period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause
(g) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

 

-65-



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other similar relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief with respect to itself or its debts under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding; provided that such petition on its face is sufficient such that
admission of the material allegations therein provides a basis for granting the
relief requested, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action to authorize any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not covered by independent third party
insurance as to which the respective insurer does not dispute coverage and is
not subject to an insolvency proceeding) shall be rendered against the Borrower,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Subsidiary to enforce
any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become

 

-66-



--------------------------------------------------------------------------------

due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; and in case
of any event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.01 Authorization and Action.

(a) Each Lender and each Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and permitted assigns to serve as the administrative agent under the
Loan Documents and each Lender and each Issuing Bank authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. Without limiting the foregoing, each Lender
and each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.

 

-67-



--------------------------------------------------------------------------------

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender or Issuing Bank other than as expressly set
forth herein and in the other Loan Documents, regardless of whether a Default or
an Event of Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” (or any similar term) herein or in any
other Loan Document with reference to the Administrative Agent is not intended
to connote any fiduciary duty or other implied (or express) obligations arising
under agency doctrine of any applicable law, and that such term is used as a
matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties); additionally, each
Lender agrees that it will not assert any claim against the Administrative Agent
based on an alleged breach of fiduciary duty by the Administrative Agent in
connection with this Agreement and/or the transactions contemplated hereby; and

(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article, and the confidentiality
obligations in Section 9.12, shall, in each case, apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities pursuant to this Agreement. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agent.

(e) None of any Syndication Agent, any Co-Documentation Agent or any Joint Lead
Arranger shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, other than the duties, responsibilities and
liabilities assigned to such entities in their capacities as Lenders (or Issuing
Banks, if applicable) hereunder but all such persons shall have the benefit of
the indemnities provided for hereunder to the extent set forth in Section 9.03.

(f) In case of the pendency of any proceeding with respect to the Borrower under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any reimbursement obligation in respect of
any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

 

-68-



--------------------------------------------------------------------------------

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and LC Disbursements that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.17
and 9.03) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Loans and LC Disbursements that are owing and unpaid or the rights
of any Lender or Issuing Bank or to authorize the Administrative Agent to vote
in respect of the claim of any Lender or Issuing Bank in any such proceeding.

(g) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights under Section 8.01(d) (solely as
Section 8.01(d) pertains to the confidentiality obligations in Section 9.12) and
to consent pursuant to and subject to the conditions set forth in this Article,
none of the Borrower or any Subsidiary, or any of their respective Affiliates,
shall have any rights as a third party beneficiary under any such provisions.

Section 8.02 Administrative Agent’s Reliance, Indemnification, Etc.

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder.

 

-69-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any claim, liability, loss, cost or expense suffered by the
Borrower, any Subsidiary, any Lender or any Issuing Bank as a result of, any
determination of the Credit Exposures, any of the component amounts thereof or
any portion thereof attributable to each Lender or Issuing Bank, or any Spot
Rate or Dollar Equivalent, except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in
connection therewith.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of the
Borrower in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

 

-70-



--------------------------------------------------------------------------------

Section 8.03 The Administrative Agent Individually. With respect to its
Commitment, Loans, Letter of Credit Commitment and Letters of Credit, the Person
serving as the Administrative Agent shall have and may exercise the same rights
and powers hereunder and is subject to the same obligations and liabilities as
and to the extent set forth herein for any other Lender or Issuing Bank, as the
case may be. The terms “Issuing Banks”, “Lenders”, “Required Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, Issuing Bank or as
one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Borrower, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Banks.

Section 8.04 Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Banks and the Borrower,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent, which successor Administrative Agent must be
approved in writing by Borrower (which approval may not be unreasonably
withheld, conditioned or delayed and which approval shall not be required while
an Event of Default has occurred and is continuing). If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which successor Administrative Agent
(i) must be approved in writing by Borrower (which approval may not be
unreasonably withheld, conditioned or delayed and which approval shall not be
required while an Event of Default has occurred and is continuing), and
(ii) shall be a bank with an office in New York, New York or an Affiliate of any
such bank. Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, (i) such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent and (ii) the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. Prior to any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the retiring Administrative Agent
shall take such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

-71-



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent. Upon such occurrence,
the Borrower shall have the right, in consultation with the Required Lenders, to
appoint a successor Administrative Agent. If no such successor shall have been
so appointed and shall have accepted such appointment within 30 days (or such
earlier day as shall be agreed by the Required Lenders) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date, whereupon, (i) the removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the removed Administrative Agent; provided that (A) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender and each Issuing Bank. Following the effectiveness
of the Administrative Agent’s removal from its capacity as such, the provisions
of this Article and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such removed Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the removed Administrative Agent was acting as
Administrative Agent.

(c) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (ii) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Section 8.05 Acknowledgements of Lenders and Issuing Banks.

(a) Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Joint Lead
Arranger, any Syndication Agent, any Co-Documentation Agent or any other Lender,
or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit

 

-72-



--------------------------------------------------------------------------------

analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any Joint Lead
Arranger, any Syndication Agent, any Co-Documentation Agent or any other Lender,
or any of the Related Parties of any of the foregoing, and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Revolving Effective Date, or delivering its signature page to an Assignment and
Assumption or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Revolving Effective Date.

Section 8.06 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Joint Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

 

-73-



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Joint Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower, that
none of the Administrative Agent, or any Joint Lead Arranger, any Syndication
Agent, any Co-Documentation Agent or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).

(c) The Administrative Agent, and each Joint Lead Arranger, Syndication Agent
and Co-Documentation Agent hereby informs the Lenders that each such Person is
not undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents, (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or email, as follows:

 

-74-



--------------------------------------------------------------------------------

(i) if to the Borrower, to it at Valero Energy Corporation, One Valero Way, San
Antonio, Texas 78249, Attention of Donna M. Titzman, Executive Vice President
and Chief Financial Officer (Facsimile No. (210) 345-2497; Email:
Donna.Titzman@valero.com) with a copy to Valero Energy Corporation, One Valero
Way, San Antonio, Texas 78249, Attention of Christopher Quinn, Vice President
and Treasurer (Facsimile No. (210) 345-2267; Email: Chris.Quinn@valero.com);

(ii) if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A.,
JPMorgan Loan and Agency Services Group, 500 Stanton Christiana Road, Ops 2, 3rd
Floor Newark, DE 19713, Attention of Loan and Agency Services Group (Telecopy
No. 12012443577@tls.ldsprod.com; Email: mary.crews@jpmorgan.com );

(iii) if to JPMorgan Chase Bank, N.A., in its capacity as an Issuing Bank, to it
at JPMorgan Chase Bank, N.A., 10420 Highland Manor Dr., 4th Floor, Tampa,
Florida 33610, Attention of Standby LC Unit (Telephone: (800) 364-1969; Telecopy
No. (856) 294-5267; Email: gts.ib.standby@jpmchase.com) with a copy to JPMorgan
Chase Bank, N.A., 500 Stanton Christiana Road, NCC5 / 1st Floor, Newark, DE
19713, Attention of Loan & Agency Services Group; and

(iv) if to any other Lender or any other Issuing Bank, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

Notices and other communications (i) sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received and (ii) transmitted by telecopier or facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices delivered through
Approved Electronic Platforms, to the extent provided in paragraph (b) below,
shall be effective as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and Issuing Banks hereunder may be delivered or furnished by using Approved
Electronic Platforms pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Administrative Agent that
it is incapable of receiving notices under such Article II by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Notices and other communications (i) sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgement) and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt

 

-75-



--------------------------------------------------------------------------------

by the intended recipient at its email address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(c) Change of Address. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other similar electronic platform chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”).

(ii) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Revolving Effective Date, a user ID/password authorization system) and the
Approved Electronic Platform is secured through a per-deal authorization method
whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, each of the Issuing Banks and the
Borrower acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and the Borrower hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.

(iii) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT,
ANY ARRANGER, ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES

 

-76-



--------------------------------------------------------------------------------

(COLLECTIVELY, THE “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT THEY ARE
FOUND BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED FROM SUCH PERSONS’ WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

(iv) Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

(v) Each of the Lenders, each of the Issuing Banks and the Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(vi) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

Section 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b), (c) or (d) of this Section, and then

 

-77-



--------------------------------------------------------------------------------

such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

(b) No provision contained in Article III, Article V, Article VI or Article VII
hereof, and none of the definitions of any defined terms related to such
provisions, may be waived, amended or modified except pursuant to an agreement
or agreements in writing entered into by the Borrower, and the Required Lenders
or by the Borrower and the Administrative Agent with the consent of the Required
Lenders.

(c) Except as provided for in Section 9.02(d), neither this Agreement or the
Notes nor any provision of either of the foregoing may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders.

(d) Notwithstanding anything to the contrary contained in paragraphs (b) and (c)
above, no such agreement or agreements referred to in such paragraphs shall
(i) increase or extend the Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby (provided that only the consent of the Required Lenders shall be
necessary to amend Section 2.13(c) or to waive the obligation of the Borrower to
pay interest pursuant to Section 2.13(c)), (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration or termination of
any Commitment, without the written consent of each Lender directly and
adversely affected thereby, (iv) change Section 2.09(c), Section 2.18(b) or
Section 2.18(c) in a manner that would alter the pro rata treatment of Lenders
or pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change Section 2.21, Section 4.01, Section 4.02 or any of the
provisions of this Section or the percentage in the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender or (vi) amend, modify or otherwise change the definition of
“Approved Currency” or Section 2.22 without the written consent of the
Administrative Agent, each Issuing Bank and the Required Lenders. In addition,
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or any Issuing Bank hereunder without the written
consent of the Administrative Agent or such Issuing Bank, as the case may be.

(e) If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

 

-78-



--------------------------------------------------------------------------------

Section 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and invoiced out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of a single law firm in each appropriate jurisdiction, as
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein and the preparation and administration of
this Agreement and the other Loan Documents, (ii) all reasonable and invoiced
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of a single law firm in
each appropriate jurisdiction, as counsel for the Administrative Agent, in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (in the case of clauses (i) and (ii), whether or not the
transactions contemplated hereby or thereby shall be consummated), (iii) all
reasonable and invoiced out-of-pocket expenses incurred by each Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit issued by it or any demand for payment thereunder and (iv) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable and documented fees, charges and
disbursements of a single counsel for the Administrative Agent, any Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Joint Lead
Arrangers, the Syndication Agent, each Co-Documentation Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable and invoiced out-of-pocket expenses, including settlement costs and
the reasonable and documented fees, charges and disbursements of one firm of
counsel for all such Indemnitees (and, if necessary, of a single local counsel
in each appropriate jurisdiction (which may include a single special counsel
acting in multiple jurisdictions) for all such Indemnitees (and, in the case of
an actual or perceived conflict of interest where the Indemnitee affected by
such conflict informs the Borrower of such conflict and thereafter retains its
own counsel, of another firm of counsel for such affected Indemnitee)), incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation, arbitration or proceeding is brought by the Borrower
or its equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such

 

-79-



--------------------------------------------------------------------------------

losses, claims, damages, liabilities or related legal or other expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (i) the gross negligence, bad faith or willful
misconduct of such Indemnitee or (ii) a material breach of such Indemnitee’s
material obligations under this Agreement or (y) arise out of or in connection
with any claim, litigation, investigation or proceeding that does not involve an
act or omission by the Borrower, any Subsidiary or any of their respective
Affiliates and has been brought by an Indemnitee against any other Indemnitee
(other than any claims against an Indemnitee acting in its capacity as the
Administrative Agent, the Syndication Agent, a Co-Documentation Agent or a Joint
Lead Arranger). This Section 9.03(b) shall not apply with respect to Taxes
(other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim), which, for the avoidance of doubt, shall be addressed under
Section 2.17.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it under paragraph (a) or 0 of this Section, each Lender severally agrees to
pay to such Indemnitee, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, a Joint
Lead Arranger, an Issuing Bank or a Related Party of any of the foregoing in its
capacity as such.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof or the transmission of communications through an Approved Electronic
Platform. No Indemnitee referred to in paragraph (b) above, and no Credit Party,
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent they are found by a final non-appealable judgment
of a court of competent jurisdiction to have resulted from such person’s willful
misconduct or gross negligence.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns (including any Affiliate of any
Issuing Bank that issues any Letter of Credit), except that (i) other than as
permitted in Section 6.03, the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and permitted assigns (including any Affiliate of any Issuing Bank
that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

-80-



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment, participations in Letters of Credit and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and

(C) each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, and each assignee, by its execution
and delivery of an Assignment and Assumption or such agreement incorporating the
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender, the Borrower and the Administrative Agent that such assignee is an
Eligible Assignee and is otherwise eligible to be a Lender hereunder;

 

-81-



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(E) no assignment shall be made to a Defaulting Lender; and

(F) no assignment shall be made to the Borrower or any Affiliate thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.06(d) or (e), Section 2.07(b), Section 2.18(d) or Section 9.03(c), the
Administrative Agent shall have no

 

-82-



--------------------------------------------------------------------------------

obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of, the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more Eligible Assignees
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first sentence of Section 9.02(d) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Section 2.15, Section 2.16, and Section 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(e) and Section 2.17(f) (it being understood that the
documentation required under Section 2.17(e) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.19 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.15 or
2.17, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation and the sale of such participation to such
Participant is made with the Borrower’s prior written consent. Each Lender that
sells a participation agrees, at the Borrower’s request, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.19(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest amounts) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. No Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement or any other Loan

 

-83-



--------------------------------------------------------------------------------

Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein, in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Documents shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and the issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Section 2.15, Section 2.16, Section 2.17, Section 9.03, Section 9.17 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) the reductions
of the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

-84-



--------------------------------------------------------------------------------

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed .pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized, at any time and from time to time, to the
fullest extent permitted by law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender, Issuing Bank or Affiliate to
or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower that are due and payable at such time held by such
Lender, Issuing Bank or Affiliate, irrespective of whether or not such Lender,
Issuing Bank or Affiliate shall have made any demand under this Agreement;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender
agrees to promptly notify the Borrower after any such setoff and application by
it or any of its Affiliates; provided that the failure to give such notice shall
not affect the validity of such setoff and application. The rights of each
Lender under this Section are in addition to and shall not be affected by any
other rights and remedies (including other rights of setoff) which such Lender
may have.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York sitting in New York
County, and any appellate court from any thereof, in

 

-85-



--------------------------------------------------------------------------------

any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto submits to the jurisdiction of such courts and agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Section is intended to waive the
right of any party to remove any such action or proceeding commenced in any such
New York State court to an appropriate New York Federal court to the extent the
basis for such removal exists under applicable law. Nothing in this Agreement
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrower or its properties in the courts of any
jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. (a) Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) on a
confidential and need-to-know basis to its Related Parties, including
accountants, legal counsel and other advisors, including any credit

 

-86-



--------------------------------------------------------------------------------

insurance provider relating to the Borrower and its obligations (it being
understood that (x) the Persons to whom such disclosure is made will be informed
of the confidential nature of such Information and instructed to keep such
Information confidential and (y) the Administrative Agent, such Issuing Bank or
such Lender, as applicable, shall be responsible for any breach of this section
by any Person described in this clause (i) to whom the Administrative Agent,
such Issuing Bank or such Lender, as applicable, made such disclosure), (ii) to
the extent requested by any Governmental Authority having or purporting to have
jurisdiction over such Person or its Related Parties (including any regulatory
authority or self-regulatory authority); provided that to the extent practicable
and not prohibited by applicable law or regulation, such Person shall notify the
Borrower prior to any such disclosure (other than pursuant to a routine request
of a regulatory authority that is not focused on the Borrower), (iii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process; provided that such Person will notify the Borrower reasonably
promptly thereof prior to any such disclosure to the extent practicable and not
prohibited by applicable law or regulation (other than in the case of any audit
or examination conducted by bank accountants or any regulatory authority
exercising examination or regulatory authority), (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (1) any assignee of or
Participant in, or any prospective assignee of or prospective Participant in,
any of its rights or obligations under this Agreement or (2) any actual or
prospective counterparty (or its advisors) to any swap, securitization or
derivative transaction relating to the Borrower and its obligations under this
Agreement, (vii) with the consent of the Borrower or (viii) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower that, to such Person’s knowledge, did not acquire such information as a
result of a breach of this Section. For the purposes of this Section,
“Information” means all information received from or on behalf of the Borrower
relating to the Borrower and its Subsidiaries or their respective businesses,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
or on behalf of the Borrower and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so hereunder if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(A)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

-87-



--------------------------------------------------------------------------------

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

Section 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

Section 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

Section 9.15 No Fiduciary Duty, etc.

(a) The Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, the Borrower or any other person with respect
thereto. The Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, the Borrower acknowledges and agrees that no Credit Party is
advising the Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. The Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Loan Documents.

 

-88-



--------------------------------------------------------------------------------

(b) In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, the
Borrower and other companies with which the Borrower may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Credit Party or any of its customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

(c) In addition, the Borrower acknowledges that each Credit Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
the Borrower may have conflicting interests regarding the transactions described
herein and otherwise. No Credit Party will use confidential information obtained
from the Borrower by virtue of the transactions contemplated by the Loan
Documents or its other relationships with the Borrower in connection with the
performance by such Credit Party of services for other companies, and no Credit
Party will furnish any such information to other companies. The Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to the
Borrower, confidential information obtained from other companies.

Section 9.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

-89-



--------------------------------------------------------------------------------

Section 9.17 Currency Conversion; Judgment Currency.

(a) If any payment of any obligation shall be made in a currency (the
“Applicable Currency”) other than the currency required hereunder (the “Required
Currency”), such amount shall be converted by the Administrative Agent into the
Required Currency using the (a) the rate of exchange for the purchase of the
Required Currency with the Applicable Currency last provided (either by
publication or otherwise provided to the Administrative Agent) by the applicable
Thomson Reuters Corp. (“Reuters”) source on the Business Day (New York City
time) immediately preceding the date of determination, (b) if Reuters ceases to
be available or ceases to provide a rate of exchange for the purchase of the
Required Currency with the Applicable Currency, as provided by such other
publicly available information service which provides that rate of exchange at
such time in place of Reuters chosen by the Administrative Agent in its
reasonable discretion or (c) if such service ceases to be available or ceases to
provide such rate of exchange, the equivalent of such amount in the Required
Currency as determined by the Administrative Agent using any method of
determination generally available to its commercial customers which the
Administrative Agent deems appropriate in its reasonable discretion.

(b) The obligations of each party hereto in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than dollars, be discharged only to the extent that, on the
Business Day following receipt by the Applicable Creditor of any sum adjudged to
be so due in the Judgment Currency, the Applicable Creditor may in accordance
with normal banking procedures in the relevant jurisdiction purchase dollars
with the Judgment Currency; and if the amount of dollars so purchased is less
than the sum originally due to the Applicable Creditor in dollars, such party
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such deficiency.

Section 9.18 Amendment and Restatement. This Agreement shall be deemed to
restate and amend the Existing Revolving Credit Agreement in its entirety, and
all of the terms and provisions hereof shall supersede the terms and conditions
thereof. The parties hereto further agree that this Agreement, each Borrowing
and each issuance, amendment or extension of a Letter of Credit shall serve to
extend, renew and continue, but not to extinguish or novate, the “Borrowings”
and “Letters of Credit” under the Existing Revolving Credit Agreement and the
corresponding promissory notes and to amend, restate and supersede, but not to
extinguish or cause to be novated the Indebtedness under, the Existing Revolving
Credit Agreement. The Borrower hereby agrees that, upon the effectiveness of
this Agreement, the “Loans” made and outstanding under the Existing Revolving
Credit Agreement and all accrued and unpaid interest thereon shall be deemed to
be Loans outstanding under and payable by this Agreement and all “Letters of
Credit” issued and outstanding under the Existing Revolving Credit Agreement, if
any, shall be deemed to be issued and outstanding as Letters of Credit
hereunder.

Section 9.19 Assignment and Reallocation of Commitments, Etc. On the Revolving
Effective Date, each of the lenders under the Existing Revolving Credit
Agreement (each, an “Existing Lender”) hereby sells, assigns, transfers and
conveys to the Lenders hereto, and each of the Lenders hereto hereby purchases
and accepts, so much of the aggregate commitments under, and loans and, as
further specified in Section 2.06(k), participations in letters of credit
outstanding under, the Existing Revolving Credit Agreement such that,
immediately after giving effect to the effectiveness of this Agreement
(including any increase of the commitments effectuated hereby), the Applicable
Percentage of each Lender to this Agreement and the portion

 

-90-



--------------------------------------------------------------------------------

of the relevant Commitment of each Lender, shall be as set forth on Schedule
2.01 hereto. The foregoing assignments, transfers and conveyances are without
recourse to any Existing Lender and without any warranties whatsoever by the
Administrative Agent, any Issuing Bank or any Existing Lender as to title,
enforceability, collectability, documentation or freedom from liens or
encumbrances, in whole or in part, other than that the warranty of any such
Existing Lender that it has not previously sold, transferred, conveyed or
encumbered such interests. The Existing Lenders and the Lenders shall, if
appropriate, make all appropriate adjustments in payments under the Existing
Revolving Credit Agreement, the “Notes” and the other “Loan Documents”
thereunder for periods prior to the adjustment date among themselves, but in no
event shall any such adjustment of Eurodollar Loans (a) constitute a payment or
prepayment of all or a portion of any Eurodollar Loans or (b) entitle any Lender
to any reimbursement under Section 2.16.

(Signature Pages Begin Next Page)

 

-91-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

VALERO ENERGY CORPORATION, a

    Delaware corporation, as Borrower

By:  

/s/ Donna M. Titzman

  Name: Donna M. Titzman   Title: Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as the

Administrative Agent, an Issuing Bank and a Lender

By:  

/s/ Travis Watson

  Name: Travis Watson   Title: Vice President

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent, as an

Issuing Bank and a Lender

By:  

/s/ Michael Vondriska

  Name: Michael Vondriska   Title: Vice President

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Co-

Documentation Agent, as an Issuing Bank and a Lender

By:  

/s/ Victor F. Cruz

  Name: Victor F. Cruz   Title: Vice President

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA – HOUSTON

BRANCH, as a Co-Documentation Agent, as an Issuing Bank and a Lender

By:  

/s/ Joe Lattanzi

  Name: Joe Lattanzi   Title: Managing Director

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Co-Documentation

Agent, as an Issuing Bank and a Lender

By:  

/s/ Sydney G. Dennis

  Name: Sydney G. Dennis   Title: Director

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Co-Documentation

Agent, as an Issuing Bank and a Lender

By:  

/s/ Donna DeMagistris

  Name: Donna DeMagistris   Title: Authorized Signatory

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Co-Documentation

Agent, as an Issuing Bank and a Lender

By:  

/s/ Anastasiya Bykov

  Name: Anastasiya Bykov   Title: Vice President

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Co-Documentation Agent, as an Issuing Bank and a Lender

By:  

/s/ Borden Tennant

  Name: Borden Tennant   Title: Vice President

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Mark Renaud

  Name: Mark Renaud   Title: Managing Director By:  

/s/ Nicolas Anberree

  Name: Nicolas Anberree   Title: Vice President

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

    BRANCH, as a Lender

By:  

/s/ Mikhail Faybusovich

  Name: Mikhail Faybusovich   Title: Authorized Signatory By:  

/s/ Komal Shah

  Name: Komal Shah   Title: Authorized Signatory

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a

    Lender

By:  

/s/ Daniel Scherling

  Name: Daniel Scherling   Title: Assistant Vice President

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Kristan Spivey

  Name: Kristan Spivey   Title: Authorized Signatory

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

    CORPORATION, as a Lender

By:  

/s/ James D. Weinstein

  Name: James D. Weinstein   Title: Managing Director

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Carmen Malizia

  Name: Carmen Malizia   Title: Director

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as a Lender By:  

/s/ Peter Kuo

  Name: Peter Kuo   Title: Authorized Signatory

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a

    Lender

By:  

/s/ Patrick Jeffrey

  Name: Patrick Jeffrey   Title: Vice President

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

FROST BANK, as a Lender By:  

/s/ Phillip R. Rosenfeld

  Name: Phillip R. Rosenfeld   Title: Senior Vice President

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

LLOYDS BANK PLC, as a Lender By:  

/s/ Tina Wong

  Name: Tina Wong   Title: Assistant Manager, Transaction Execution Category A
W011 By:  

/s/ Kamala Basdeo

  Name: Kamala Basdeo   Title: Assistant Manager, Transaction Execution Category
A B0002

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

  Name: Michael King   Title: Authorized Signatory

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

RIYAD BANK, HOUSTON AGENCY, as a

    Lender

By:  

/s/ Michael Meiss

  Name: Michael Meiss   Title: General Manager By:  

/s/ Manny Cafeo

  Name: Manny Cafeo   Title: Vice President, Operations Manager

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ L.J. Perenyi

  Name: L.J. Perenyi   Title: Vice President

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a

    Lender

By:  

/s/ Keith L. Burson

  Name: Keith L. Burson   Title: Senior Vice President

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]



--------------------------------------------------------------------------------

NATIONAL BANK OF EGYPT, NEW YORK

    BRANCH, as a Lender

By:  

/s/ Khaled El Ghorab

  Name: Khaled El Ghorab   Title: General Manager By:  

/s/ Ramsey Shiber

  Name: Ramsey Shiber   Title: Risk Manager

 

[Signature Page to Fourth Amended and Restated Valero Energy Corporation Credit
Agreement]